Exhibit 10.7












AMENDED AND RESTATED
LEASE AGREEMENT


DATED AS OF AUGUST 30, 2016


BY AND BETWEEN


ESA CANADA ADMINISTRATOR L.L.C.


AS LANDLORD,


ESA CANADA PROPERTIES TRUST


AS BENEFICIAL OWNER,


AND


ESA CANADA OPERATING LESSEE ULC


AS TENANT





TABLE OF CONTENTS
Page
Article 1.    DEFINITIONS    1
Article 2.    LEASED PROPERTY AND TERM    8
2.1    Leased Property    8
2.2    Condition of Leased Property    9
2.3    Fixed Term    10
2.4    Renewal Term    10
2.5    Automatic Termination    10
Article 3.    RENT    11
3.1    Rent    11
3.2    HST    13
3.3    Confirmation of Percentage Rent    14
3.4    Additional Charges    14
3.5    Payment of Impositions    15
3.6    Late Payment of Rent, Etc    16
3.7    Net Lease    17
3.8    Canadian Non-Residency    18
Article 4.    USE OF THE LEASED PROPERTY    18
4.1    Permitted Use    18
4.2    Compliance with Legal / Insurance Requirements, Etc    19
4.3    Environmental Matters    19
Article 5.    REPAIRS, MAINTENANCE, AND REPLACEMENTS    21
5.1    Repairs and Maintenance Costs that are Expensed    21
5.2    Routine Capital Expenditures and FF&E    21
5.3    Capital Expenditures    22
5.4    Ownership of Replacements    23
5.5    Tenant’s Personal Property    23
5.6    Yield Up    23
5.7    Management Agreement    23
5.8    Trademark License Agreements    24
Article 6.    IMPROVEMENTS, ETC.    24
Article 7.    LIENS    24
Article 8.    PERMITTED CONTESTS    25
Article 9.    INSURANCE    25
9.1    General Insurance Requirements    25
9.2    Waiver of Subrogation    26
9.3    Form Satisfactory, Etc    26
9.4    Blanket Policy    27
9.5    Separate Insurance    27
9.6    Reports on Insurance Claims    27
9.7    Indemnification of Landlord    27
Article 10.    DAMAGE, REPAIR, AND CONDEMNATION    28
10.1    Damage and Repair    28
10.2    Condemnation    29
Article 11.    CC&Rs, LIENS, ETC.    30
11.1    No Covenants, Conditions, or Restrictions    30
11.2    Liens; Credit    30
11.3    Amendments Requested by Mortgagee    30
Article 12.    DEFAULTS AND REMEDIES    31
12.1    Events of Default    31
12.2    Damages    32
12.3    Waiver of Jury Trial    33
12.4    Application of Funds    33
12.5    Landlord’s Right to Cure Tenant’s Default    33
12.6    Good Faith Dispute    33
Article 13.    HOLDING OVER    34
Article 14.    LANDLORD’S NOTICE OBLIGATIONS; LANDLORD’S DEFAULT    34
14.1    Landlord’s Notice Obligation    34
14.2    Landlord’s Default    34
14.3    Tenant’s Right to Cure    35
Article 15.    TRANSFERS BY LANDLORD    35
Article 16.    SUBLETTING AND ASSIGNMENT    35
16.1    Subletting and Assignment    35
16.2    Required Sublease Provisions    36
16.3    Permitted Sublease and Assignment    37
16.4    Sublease Limitation    37
Article 17.    ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS    37
17.1    Estoppel Certificates    37
17.2    Accounting and Annual Reconciliation    38
17.3    Books and Records    38
17.4    Business Plan    38
Article 18.    LANDLORD’S RIGHT TO INSPECT    40
Article 19. INTENTIONALLY OMITTED    40
Article 20.    LIMITATIONS    40
20.1    REIT Compliance    40
20.2    Sublease Rent Limitation    41
Article 21.    MISCELLANEOUS    41
21.1    No Waiver    41
21.2    Remedies Cumulative    41
21.3    Severability    41
21.4    Acceptance of Surrender    41
21.5    No Merger of Title    42
21.6    Conveyance by Landlord    42
21.7    Quiet Enjoyment    42
21.8    Registration    42
21.9    True Lease    42
21.10    Notices    42
21.11    Construction; Nonrecourse    44
21.12    Counterparts; Headings    44
21.13    Applicable Law    45
21.14    Right to Make Agreement    45
21.15    Disclosure of Information    45
21.16    Operating Lease    46
21.17    No Joint Venture or Partnership    46
21.18    Planning Act (Ontario)    46
21.19    Distress    46
21.20    Beneficial Owner Ratification    46
21.21    Amendment and Restatement    46


EXHIBITS
EXHIBIT A    LAND; MINIMUM RENT; MINIMUM RENT ALLOCATIONS
EXHIBIT B    INTENTIONALLY OMITTED
EXHIBIT C    PROVISIONS RELATING TO PERCENTAGE RENT
EXHIBIT D    TRADEMARK LICENSE AGREEMENTS




INDEX OF DEFINED TERMS


    
Accounting Period    1
Accounting Period Statement    38
Additional Charges    15
Affiliate    2
Annual Operating Statement    38
Applicable Laws    2
Award    2
Beneficial Owner    1
Building Estimate    22
Business Day    2
Business Plan    39
Canadian Dollar    2
Capital Expenditure    2
Capital Reserve Budget    21
CC&R(s)    30
CERCLA    20
Claims    25
Code    2
Commencement Date    2
Condemnation    2
Condemnor    3
Controlling Interest    3
Default    3
Default Rent    33
Dollar    3
Emergency Requirements    3
Entity    3
Environment    3
Environmental Laws    20
ESA Brand    3
ESH Hospitality    3
Event of Default    31
FF&E    3
Final Installment    12
Fiscal Year    3
Fixed Term    10
Fixtures    9
GAAP    4
GDP Deflator    4
Government Agencies    4
Gross Revenues    4
Hazardous Materials    20
Hotel    4
HST    5
HST Rate    5
Impositions    5
Improvements    9
Index    5
Insurance Requirements    6
Intangible Property    6
Interest Rate    6
Inventories    6
Land    1
Landlord    1
Landlord Default    35
Landlord Liens    6
Lease    1
Lease Year    6
Leased Property    8
Legal Requirements    6
Management Agreement    7
Management Parties    7
Manager    7
Manager Parent    7
Manager’s System    7
Minimum Rent    11
Minor Casualty    7
Mortgage    7
Mortgagee    7
Notice    7
Original Lease Agreement    1
Percentage Rent    11
Permits    7
Permitted Use    7
Person    7
Progress Installments    11
Real Estate Taxes    7
Renewal Term    10
Rent    7
Rental Taxes    13
REOC    40
REOC Parent    40
Routine Capital Expenditures    7
Substitute Index    8
Tenant    1
Tenant’s Personal Property    8
Term    8
Threshold Allocation    29
Thresholds    1
Tier 1 Percentage    1
Tier 1 Threshold    1
Tier 2 Percentage    1
Tier 2 Threshold    1
Total Casualty    8
Trademark License Agreements    8
Uniform System of Accounts    8
Working Capital    8











AMENDED AND RESTATED LEASE AGREEMENT
THIS AMENDED AND RESTATED LEASE AGREEMENT (this “Lease”) is entered into as of
August 30, 2016, by and between ESA CANADA ADMINISTRATOR L.L.C., a Delaware
limited liability company (“Landlord”), in its capacity as registered owner of
the Land and administrator of Beneficial Owner, ESA CANADA PROPERTIES TRUST, a
Delaware statutory trust (“Beneficial Owner”), and ESA CANADA OPERATING LESSEE
ULC (f/k/a ESA Canada Operating Lessee, Inc.), a British Columbia unlimited
liability company (“Tenant”).
WITNESSETH
WHEREAS, Landlord is the registered owner of certain real property constituting
various hotel properties located at each address listed on Exhibit A (the
“Land”) and the buildings, structures, additions, enlargements, extensions,
modifications, repairs, replacements and other improvements now or hereafter
located thereon, which Land and improvements are part of the Leased Property.
WHEREAS, Landlord is the administrator of Beneficial Owner, and Beneficial Owner
is the beneficial owner of the Land, all in accordance with the provisions of
that certain Fourth Amended & Restated Trust Agreement of ESA Canada Properties
Trust, dated as of October 8, 2010, among ESA Canada Beneficiary L.L.C., a
Delaware limited liability company, Wilmington Trust Company, a Delaware banking
corporation, and Landlord.
WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
as of October 8, 2010, as amended by (a) that certain First Amendment to Lease
Agreement dated as of November 30, 2012, (b) that certain Second Amendment to
Lease Agreement dated as of November 11, 2013, and (c) that certain Third
Amendment to Lease Agreement dated as of February 22, 2016 (collectively, the
“Original Lease Agreement”).
WHEREAS, Landlord and Tenant desire to amend and restate the Original Lease
Agreement on the terms and conditions set forth herein.
NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby amend and restate
the Original Lease Agreement in its entirety as follows.
ARTICLE 1.
DEFINITIONS
For all purposes of this Lease, except as otherwise expressly provided or unless
the context otherwise requires, (a) the terms defined in this Article 1 shall
have the meanings assigned to them in this Article 1 and include the plural as
well as the singular, (b) all accounting terms not otherwise defined in this
Lease shall have the meanings assigned to them in accordance with GAAP, (c) all
references in this Lease to designated “Articles”, “Sections”, and other
subdivisions are to the designated Articles, Sections, and other subdivisions of
this Lease, and (d) the words “herein”, “hereof”, “hereunder”, and other words
of similar import refer to this Lease as a whole and not to any particular
Article, Section, or other subdivision of this Lease.
“Accounting Period” means each of 12 calendar months occurring each Fiscal Year.
“Affiliate” means, with respect to any Person, any other Person which, directly
or indirectly, controls, is under common control with, or is controlled by such
specified Person. For purposes of this definition, the term “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of management, policies, or activities of a Person, whether through
ownership of voting securities, by contract, or otherwise.
“Applicable Laws” means all applicable laws, statutes, regulations, rules,
ordinances, codes, licenses, permits, and orders, from time to time in
existence, of all courts of competent jurisdiction and Government Agencies, and
all applicable judicial and administrative and regulatory decrees, judgments,
and orders, including, without limitation, common law rulings and
determinations, relating to injury to, or the protection of real or personal
property or human health (except those requirements which, by definition, are
solely the responsibility of employers) or the Environment, including, without
limitation, all valid and lawful requirements of courts and other Government
Agencies pertaining to reporting, licensing, permitting, investigation,
remediation, and removal of underground improvements (including, without
limitation, treatment or storage tanks, or water, gas, or oil wells), or
emissions, discharges, releases, or threatened releases of Hazardous Substances,
chemical substances, pesticides, petroleum or petroleum products, pollutants,
contaminants, or hazardous or toxic substances, materials, or wastes whether
solid, liquid, or gaseous in nature, into the Environment, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport, or handling of Hazardous Substances, underground improvements
(including, without limitation, treatment or storage tanks, or water, gas, or
oil wells), or pollutants, contaminants, or hazardous or toxic substances,
materials, or wastes, whether solid, liquid, or gaseous in nature.
“Award” means all compensation, sums, or other value awarded, paid, or received
by virtue of a total or partial Condemnation of the Leased Property (after
deduction of all reasonable legal fees and other reasonable costs and expenses,
including, without limitation, expert witness fees, incurred by Landlord, in
connection with obtaining any such award).
“Business Day” means any day other than Saturday, Sunday, or any other day on
which banking institutions in the State of New York, the Province of Ontario, or
in the Province of Newfoundland and Labrador are authorized by law or executive
action to close.
“Canadian Dollar” means the lawful money of Canada. Any amount in this Lease
preceded by the symbol “C$” (as distinct from the symbol “$”) or by the
abbreviation “CAN” shall be interpreted as a Canadian Dollar amount.
“Capital Expenditure” means the expenses necessary for non-routine, major
repairs, alterations, improvements, renewals, replacements, and additions to the
Hotels, including, without limitation, to the structure, the exterior façade
(excluding painting) and all of the mechanical, electrical, heating,
ventilating, air conditioning, plumbing, or vertical transportation elements of
the Hotel buildings, together with all other expenditures which are classified
as “capital expenditures” under GAAP. Capital Expenditures shall not include
Routine Capital Expenditures.
“Code” means the Internal Revenue Code of 1986 and, to the extent applicable,
the Treasury Regulations promulgated thereunder, each as amended from time to
time.
“Commencement Date” means October 8, 2010.
“Condemnation” means (a) the exercise of any governmental power with respect to
the Leased Property, whether by legal proceedings or otherwise, by a Condemnor
of its power of condemnation or expropriation, (b) a voluntary sale or transfer
of the Leased Property by Landlord to any Condemnor, either under threat of
condemnation or while legal proceedings for condemnation or expropriation are
pending, or (c) a taking or voluntary conveyance of all or part of the Leased
Property, or any interest therein, or right accruing thereto, or use thereof; as
the result or in settlement of any Condemnation or other eminent domain or
expropriation proceeding affecting the Leased Property, whether or not the same
shall have actually been commenced.
“Condemnor” means any public or quasi-public authority, or Person, having the
power of Condemnation.
“Controlling Interest” means (a) as to a corporation, the right to exercise,
directly or indirectly, more than 50% of the voting rights attributable to the
shares of the Entity (through ownership of such shares or by contract), and (b)
as to an Entity not a corporation, the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of the
Entity.
“Default” means any event or condition existing which with the giving of Notice
and/or lapse of time would ripen into an Event of Default.
“Dollar” means the lawful money of the United States of America. Any amount in
this Lease preceded by the symbol “$” (as distinct from the symbol “C$”) or by
the abbreviation “USD” shall be interpreted as a Dollar amount.
“Emergency Requirements” means any of the following events or circumstances: (a)
an emergency threatening imminent damage to a Hotel, or the life or property of
such Hotel’s guests, invitees, or employees; or (b) a Legal Requirement, the
violation (or continued violation) of which would subject Tenant, the Management
Parties, and/or Owner to the imminent threat of civil or criminal liability.
“Entity” means any corporation, general or limited partnership, limited
liability company, limited liability partnership, stock company or association,
joint venture, association, company, trust, bank, trust company, land trust,
business trust, cooperative, any government or agency or political subdivision
thereof, or any other association or entity.
“Environment” means soil, surface waters, ground waters, land, streams,
sediments, surface or subsurface strata, and ambient air.
“ESA Brand” means, collectively, (a) the name and mark “Extended Stay America”,
“Crossland Economy Suites”, “Extended Stay Deluxe”, “Homestead Suites”,
“StudioPlus Deluxe Studios” and “Homestead”, alone or in combination with other
words or symbols, any variation or derivative thereof, and any names and marks
confusingly similar thereto, and (b) any additional trademark or brand developed
or acquired by or on behalf of any Affiliate of Landlord after the date hereof.
“ESH Hospitality” means ESH Hospitality, Inc. (f/k/a ESH Hospitality LLC), a
Delaware corporation, together with its successors and assigns.
“FF&E” means furniture, furnishings, fixtures (other than Fixtures), soft goods,
signage, equipment, and other personal property located at, or used in
connection with, the operation of the Hotels.
“Fiscal Year” means each calendar year during the Term.
“GAAP” means United States generally accepted accounting principles consistently
applied.
“GDP Deflator” means the “Gross Domestic Product Implicit Price Deflator” issued
from time to time by the United States Bureau of Economic Analysis of the
Department of Commerce, or if the aforesaid GDP Deflator is not at such time so
prepared and published, any Substitute Index. Except as otherwise expressly
stated herein, whenever a number or amount is required to be “adjusted by the
GDP Deflator”, or similar terminology, such adjustment shall be equal to the
percentage increase or decrease in the GDP Deflator which is issued for the
month in which such adjustment is to be made (or, if the GDP Deflator for such
month is not yet publicly available, the GDP Deflator for the most recent month
for which the GDP Deflator is publicly available) as compared to the GDP
Deflator which was issued for the month in which the Commencement Date occurred.
“Government Agencies” means any court, agency, authority, board (including,
without limitation, environmental protection, planning, and zoning), bureau,
commission, department, office, or instrumentality of any nature whatsoever of
any governmental or quasi-governmental unit of the United States or Canada or
the states or provinces in which the Leased Property is located or any county or
any political subdivision of any of the foregoing, whether now or hereafter in
existence, having jurisdiction over Tenant or the Leased Property or any portion
thereof or the Hotel operated thereon.
“Gross Revenues” means all revenues and receipts of every kind derived from
operating the Hotels and all departments and parts thereof, including, without
limitation: income (from both cash and credit transactions) from rental of guest
rooms, telephone charges, stores, offices, exhibit or sales space of every kind;
license, lease, and concession fees and rentals (not including gross receipts of
licensees, lessees, and concessionaires); income from vending machines; income
from parking; wholesale and retail sales of merchandise; service charges; items
constituting “Allowances” under the Uniform Systems of Accounts; and proceeds,
if any, from business interruption or other loss of income insurance; provided,
that Gross Revenues shall not include the following: gratuities to employees of
the Hotels; federal, state, provincial or municipal excise, sales, or use taxes
or any other taxes collected directly from patrons or guests or included as part
of the sales price of any goods or services; proceeds from the sale of
furniture, fixtures, and equipment; interest received or accrued with respect to
the funds in any operating accounts of the Hotels; the amount of any refunds,
rebates, discounts, and credits of a similar nature (including, without
limitation, complimentary hotel stays given to employees of the Management
Parties), given, paid, or returned in the course of obtaining Gross Revenues or
components thereof; insurance proceeds (other than proceeds from business
interruption or other loss of income insurance); condemnation proceeds (other
than for a temporary taking); or any proceeds from any sale or other disposition
of the Hotels or any portion of the Leased Property or from the refinancing of
any debt encumbering the Hotels. Notwithstanding the foregoing, in the event of
any inconsistency between the foregoing definition and the definition of “Gross
Operating Revenues” set out in the Management Agreement, the definition set out
in the Management Agreement shall prevail.
“Hotel” means individually, a hotel being operated by a Management Party on a
Leased Property, and collectively, all of the hotels being operated by a
Management Party on the Leased Properties.
“HST” means the Goods and Services Tax and Harmonized Sales Tax imposed under
Part IX of the Excise Tax Act (Canada) and the Regulations thereto and collected
by the government of Canada.
“HST Rate” means, at any time, the applicable rate of HST in the province where
the Leased Property is situate. As of the date of this Lease, the HST Rate in
the Province of Ontario and in the Province of Newfoundland and Labrador is 13%.
“Impositions” means, collectively, all taxes (including, without limitation, all
ad valorem, sales and use, single business, gross receipts, transaction
privilege, rent, or similar taxes as the same relate to or are imposed upon
Tenant or the business conducted upon the Leased Property, including, without
limitation, all real property taxes on the Leased Property and all personal
property taxes on Tenant’s Personal Property, together will all replacements,
modifications, alterations, and additions thereto), assessments (including,
without limitation, all assessments for public improvements or benefit, whether
or not commenced or completed prior to the date hereof), water, sewer, or other
rents and charges, excises, tax levies, fees (including, without limitation,
license, permit, inspection, authorization, and similar fees), and all other
governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Leased Property or the business conducted thereon by Tenant (including, without
limitation, all interest and penalties thereon due to any failure in payment by
Tenant), which at any time prior to, during, or in respect of the Term hereof
may be assessed or imposed on, or in respect of, or be a lien upon (a)
Landlord’s interest in the Leased Property, (b) the Leased Property, or any part
thereof, or any rent therefrom, or any estate, right, title, or interest
therein, or (c) any occupancy, operation, use, or possession of, or sales from,
or activity conducted on, or in connection with, the Leased Property, or the
leasing or use of the Leased Property or any part thereof by Tenant; provided,
that nothing contained herein shall be construed to require Tenant to pay (i)
any tax based on net income, net worth, or capital imposed on Landlord, (ii) any
net revenue tax of Landlord, (iii) any transfer fee or other tax imposed with
respect to the sale, exchange, or other disposition by Landlord of any Leased
Property or the proceeds thereof, (iv) any single business, gross receipts tax
(from any source other than the rent received by Landlord from Tenant), or
similar taxes as the same relate to or are imposed upon Landlord, except to the
extent that any tax, assessment, tax levy, or charge that would otherwise be an
Imposition under this definition which is in effect at any time during the Term
hereof is totally or partially repealed, and a tax, assessment, tax levy, or
charge set forth in clause (i) or (ii) preceding is levied, assessed, or imposed
expressly in lieu thereof, (v) any interest or penalties imposed on Landlord as
a result of the failure of Landlord to file any return or report timely and in
the form prescribed by law, or to pay any tax or imposition, except to the
extent such failure is a result of a breach by Tenant of its obligations
pursuant to Section 3.5, (vi) any Impositions imposed on Landlord that are a
result of Landlord not being considered a “United States person” as defined in
Section 7701(a)(30) of the Code, (vii) any Impositions that are enacted or
adopted by their express terms as a substitute for any tax that would not have
been payable by Tenant pursuant to the terms of this Lease or (viii) any
Impositions imposed as a result of a breach of covenant or representation by
Landlord in any agreement entered into by Landlord governing Landlord’s conduct
or operation or as a result of the negligence or willful misconduct of Landlord.
“Index” means the Consumer Price Index, All Items Index for Ottawa Time Base
1992, as published by Statistics Canada or its successor, or if such index is
discontinued, the most comparable index published by any federal governmental
agency, as mutually acceptable to Landlord and Tenant. Whenever a number or
amount is required to be adjusted by changes in the Index or similar
terminology, such adjustment shall be equal to the percentage increase or
decrease in the Index which is issued for the month in which such adjustment is
to be made (or if the Index for such month is not yet publicly available, the
Index for the most recent month for which the Index is publicly available) as
compared to the Index which was issued for the month in which the Commencement
Date occurred.
“Insurance Requirements” means all terms of any insurance policy required by
this Lease, and all requirements of the issuer of any such policy, and all
orders, rules and regulations, and any other requirements of the National Board
of Fire Underwriters (or any other body exercising similar functions) binding
upon Landlord, Tenant, or the Leased Property.
“Intangible Property” means (a) Permits and other approvals granted by any
public body or by any private party pursuant to a recorded instrument and (b)
certificates, licenses, warranties, and guarantees other than such Permits and
approvals which are to be held by, or transferred to, Tenant in order to permit
Tenant to operate, or cause the Management Parties to operate, the Leased
Property properly in accordance with the terms of this Lease.
“Interest Rate” means an annual rate of interest equal to, as of the date of
determination, the per annum rate for 10 year U.S. Treasury Obligations as
published in the Wall Street Journal, plus 200 basis points.
“Inventories” means “Inventories” as defined in the Uniform System of Accounts,
including, without limitation, provisions in storerooms, refrigerators, pantries
and kitchens, beverages in wine cellars and bars, other merchandise intended for
sale, fuel, mechanical supplies, stationery, and other expenses, supplies, and
similar items.
“Landlord Liens” means liens on or against the Leased Property or any payment of
Rent (a) which result from any act of, or any claim against, Landlord or any
owner (other than Tenant) of a direct or indirect interest in the Leased
Property, or which result from any violation by Landlord of any terms of this
Lease, or (b) which result from liens in favor of any taxing authority by reason
of any tax owed by Landlord or any fee owner of a direct or indirect interest in
the Leased Property; provided, that “Landlord Liens” shall not include any lien
resulting from any tax for which Tenant is obligated to pay or indemnify
Landlord against until such time as Tenant shall have already paid to, or on
behalf of, Landlord the tax or the required indemnity with respect to the same.
“Lease Year” means any Fiscal Year during the Term and any partial Fiscal Year
at the beginning or end of the Term.
“Legal Requirements” means all federal, state, provincial, county, municipal,
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees, and injunctions affecting the Leased Property or the
maintenance, construction, alteration, or operation thereof, whether now or
hereafter enacted or in existence, including, without limitation, (a) all
permits, licenses, authorizations, certificates, and regulations necessary to
operate the Leased Property for its Permitted Use, and (b) all covenants,
agreements, declarations, restrictions, and encumbrances contained in any
instruments at any time in force affecting the Leased Property as of the date
hereof, or to which Tenant has consented or required to be granted pursuant to
Applicable Laws, including, without limitation, those which may (i) require
material repairs, modifications, or alterations in or to the Leased Property or
(ii) in any way materially and adversely affect the use and enjoyment of the
Leased Property, but excluding any requirements arising as a result of
Landlord’s or any Landlord’s Affiliate’s status as a real estate investment
trust.
“Management Agreement” means any agreement entered into by Tenant and the
Management Parties with respect to the management and operation of the Leased
Property, as the same may be amended from time to time. As of the date of this
Lease, the Management Agreement is that certain Amended and Restated Management
Agreement dated as of the date hereof between Tenant, Manager Parent, and
Manager.
“Management Parties” means, collectively, Manager and Manager Parent.
“Manager” means HVM Canada Hotel Manager ULC, an Alberta corporation, together
with its successors and assigns.
“Manager Parent” means ESA Management, LLC, a Delaware limited liability
company, together with its successors and assigns.
“Manager’s System” means all hotels and resorts in Canada that are managed by
the Management Parties.
“Minor Casualty” means any fire or other casualty which results in damage to a
Hotel and/or its contents, to the extent that the total cost (in Tenant’s
reasonable judgment) of repairing and/or replacing the damaged portion of the
Hotel to the same condition as existed previously does not exceed the dollar
amount of One Million Canadian Dollars (C$1,000,000), said dollar amount to be
adjusted by the GDP Deflator.
“Mortgage” means any mortgage, deed of trust, deed to secure debt, or other
security documents encumbering any Hotel or related to the ownership or
operation of any Hotel and given by Landlord to a lender as security for a loan.
“Mortgagee” means the holder of any Mortgage.
“Notice” means a notice given in accordance with Section 21.10.
“Permits” means governmental permits, including, without limitation, licenses
and authorizations, required for the ownership and operation of the permits,
signage permits, site use approvals, zoning certificates, environmental and land
use permits, and any and all necessary approvals from state, provincial or local
authorities.
“Permitted Use” means any use of the Leased Property permitted pursuant to
Section 4.1(a).
“Person” means any individual or Entity, and the heirs, executors,
administrators, legal representatives, successors, and assigns of such Person
where the context so admits.
“Real Estate Taxes” means all real estate taxes, including, without limitation,
general and special assessments, if any, which are imposed upon the Land or any
improvements thereon.
“Rent” means, collectively, Minimum Rent, Percentage Rent, and Additional
Charges.
“Routine Capital Expenditures” means certain routine, non-major expenditures
which are classified as “capital expenditures” under GAAP, but which will be
funded from funds provided by Landlord (pursuant to Section 5.2), rather than
pursuant to the provisions of Section 5.3. Routine Capital Expenditures consist
of the following types of expenditures: exterior and interior repainting;
resurfacing building walls and floors; resurfacing parking areas; replacing
folding walls; and miscellaneous similar expenditures (all such types of
expenditures to be in accordance with Manager’s policies as then generally
implemented throughout the Manager’s System).
“Substitute Index” means any index comparable to the GDP Deflator selected by
Landlord and reasonably satisfactory to Tenant then prepared and published by an
agency of the Government of the United States, appropriately adjusted for
changes in the manner in which such index is prepared and/or year upon which
such index is based.
“Tenant’s Personal Property” means all motor vehicles, Inventories, FF&E, and
any other tangible personal property of Tenant acquired by Tenant, on and after
the date hereof, and located at the Leased Property or used in Tenant’s business
at the Leased Property, and all modifications, replacements, alterations, and
additions to such personal property.
“Term” means, collectively, the Fixed Term and the Renewal Terms, to the extent
properly exercised pursuant to the provisions of Section 2.4, unless sooner
terminated pursuant to the provisions of this Lease.
“Total Casualty” means any fire or other casualty which results in damage to a
Hotel and its contents to the extent that the total cost of repairing and/or
replacing the damaged portion of the Hotel to the same condition as existed
previously would be 30% or more of the then total replacement cost of the Hotel.
“Trademark License Agreements” means, individually or collectively, as context
may require, (a) any of those certain trademark license agreements described on
Exhibit D hereof and (b) any agreements to license a trademark of the ESA Brands
entered into by Tenant after the date hereof.
“Uniform System of Accounts” means Uniform System of Accounts for the Lodging
Industry, Ninth Revised Edition, 1996, as published by the Hotel Association of
New York City, as the same may be further revised from time to time.
“Working Capital” means funds that are used in the day-to-day operation of the
business of the Hotels, including, without limitation, amounts sufficient for
the maintenance of change and petty cash funds, amounts deposited in operating
bank accounts, receivables, amounts deposited in payroll accounts, prepaid
expenses, and funds required to maintain Inventories, less accounts payable and
accrued current liabilities.
ARTICLE 2.
LEASED PROPERTY AND TERM
2.1    Leased Property. Upon and subject to the terms and conditions hereinafter
set forth, Landlord leases to Tenant and Tenant leases from Landlord all of
Landlord’s right, title, and interest in and to all of the following
(collectively, the “Leased Property”):
(a)    the Land;
(b)    all buildings, structures, other improvements and appurtenances of every
kind including, without limitation, the Hotels, the alleyways and connecting
tunnels, sidewalks, utility pipes, conduits and lines (on-site and off-site),
parking garages and parking areas, and roadways appurtenant to such buildings
and structures presently situated upon the Land (collectively, the
“Improvements”);
(c)    all easements, rights, and appurtenances relating to the Land and the
Improvements;
(d)    all equipment, machinery, fixtures, and other items of property, now or
hereafter permanently affixed to or incorporated into the Improvements,
including, without limitation, all furnaces, boilers, heaters, electrical
equipment, heating, plumbing, lighting, ventilating, refrigerating,
incineration, air and water pollution control, waste disposal, air-cooling and
air-conditioning systems and apparatus, sprinkler systems, and fire and theft
protection equipment, all of which, to the maximum extent permitted by law, are
hereby deemed by Landlord and Tenant to constitute real estate, together with
all replacements, modifications, alterations, and additions thereto, but
specifically excluding all items included within the category of Tenant’s
Personal Property (collectively, the “Fixtures”);
(e)    any Intangible Property that is required under Applicable Laws to be held
by Landlord; and
(f)    any and all leases of space (including, without limitation, any security
deposits held by Tenant pursuant thereto) in the Improvements to tenants
thereof.
The Leased Property does not include any tangible personal property. All
personal property required to operate the Hotels shall be provided by Tenant.
2.2    Condition of Leased Property. Tenant acknowledges receipt and delivery of
possession of the Leased Property and Tenant accepts and will accept the Leased
Property in its “as is” condition, subject to the rights of parties in
possession, the existing state of title, including, without limitation, all
covenants, conditions, restrictions, reservations, mineral leases, easements,
and other matters of record or that are visible or apparent on the Leased
Property, all applicable Legal Requirements, the lien of any financing
instruments, mortgages permitted by the terms of this Lease, and such other
matters which would be disclosed by an inspection of the Leased Property and the
record title thereto or by an accurate survey thereof. TENANT REPRESENTS THAT IT
HAS INSPECTED THE LEASED PROPERTY AND ALL OF THE FOREGOING AND HAS FOUND THE
CONDITION THEREOF SATISFACTORY AND IS NOT RELYING ON ANY REPRESENTATION OR
WARRANTY OF LANDLORD OR LANDLORD’S AGENTS OR EMPLOYEES WITH RESPECT THERETO,
EXCEPT AS EXPRESSLY SET FORTH HEREIN, AND TENANT WAIVES ANY CLAIM OR ACTION
AGAINST LANDLORD IN RESPECT OF THE CONDITION OF THE LEASED PROPERTY. LANDLORD
MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN RESPECT OF THE
LEASED PROPERTY OR ANY PART THEREOF, EITHER AS TO ITS FITNESS FOR USE, DESIGN,
OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR OTHERWISE, AS TO THE QUALITY
OF THE MATERIAL OR WORKMANSHIP THEREIN, LATENT OR PATENT, IT BEING AGREED THAT
ALL SUCH RISKS ARE TO BE BORNE BY TENANT. To the maximum extent permitted by
law, however, Landlord hereby assigns to Tenant all of Landlord’s rights to
proceed against any predecessor in title, contractors, and materialmen for
breaches of warranties or representations or for latent defects in the Leased
Property. Landlord shall fully cooperate with Tenant in the prosecution of any
such claims, in Landlord’s or Tenant’s name, all at Tenant’s sole cost and
expense. Tenant shall indemnify, defend, and hold harmless Landlord from and
against any loss, cost, damage, or liability (including reasonable attorneys’
fees) incurred by Landlord in connection with such cooperation.
2.3    Fixed Term. The initial term of this Lease (the “Fixed Term”) shall
commence on the Commencement Date and shall expire on the eighth anniversary of
the last day of the month in which the Commencement Date occurs unless sooner
terminated in accordance with the provisions hereof.
2.4    Renewal Term. (a) Provided that no Event of Default shall have occurred
and be continuing, this Lease shall automatically extend for two renewal terms
of five years each (each such renewal a “Renewal Term”) unless Tenant elects, by
providing Notice to Landlord no later than 30 months prior to the scheduled
expiration of the Term of this Lease or the previous Renewal Term, as
applicable, to terminate this Lease upon the expiration of the then current
Term. Any such Notice to terminate shall, if given, be irrevocable, but Tenant’s
failure to terminate shall not preclude Landlord from exercising any of its
rights to terminate this Lease in accordance with the terms hereof.
(b)    Each Renewal Term shall commence on the day succeeding the expiration of
the Fixed Term or the preceding Renewal Term, as the case may be. All of the
terms, covenants, and provisions of this Lease shall apply to each such Renewal
Term. Tenant shall have no right to extend the Term beyond the expiration of the
last Renewal Term. If Tenant does not give Notice that it elects to terminate
this Lease in accordance with this Section 2.4, then this Lease shall
automatically renew at the end of the Term then in effect as provided in Section
2.4(a), and such renewal term shall be upon all of the terms and conditions set
forth in this Lease except that the Minimum Rent and Percentage Rent may be
adjusted to reflect fair market value, terms and conditions at the commencement
of such renewal term, as mutually determined by Landlord and Tenant, after which
Landlord shall update Exhibit A and Exhibit C of this Lease pursuant to Section
3.1(f) hereof. Any such adjustment to Minimum Rent and Percentage Rent shall be
effective as of the commencement of such Renewal Term. As of the date hereof,
Landlord and Tenant hereby confirm that Tenant did not deliver a Notice of
termination at least 30 months prior to the scheduled expiration of the Fixed
Term, and so this Lease will automatically renew upon expiration of the Fixed
Term for the first Renewal Term of five years, commencing on November 1, 2018,
and there shall be one remaining Renewal Term.
2.5    Automatic Termination. This Agreement shall automatically terminate with
respect to any of the Hotels upon the date that such Hotel(s) are sold, conveyed
or otherwise transferred to another party, such that such Hotel(s) are no longer
owned or leased, as applicable, by Tenant.
ARTICLE 3.
RENT
3.1    Rent. Tenant shall pay, or cause the Management Parties to pay, to
Landlord, by wire transfer of immediately available federal funds or by other
means acceptable to Landlord in its sole discretion, in lawful money of the
United States of America which shall be legal tender for the payment of public
and private debts, without notice, offset, abatement, demand, or deduction
(unless otherwise expressly provided in this Lease), Rent during the Term as
follows:
(a)    Minimum Rent. Tenant shall pay minimum rent in an amount equal to the
aggregate amount of minimum rent per Fiscal Year set forth in Exhibit A
converted into Dollars using the average daily exchange rate as published by the
www.OANDA.com website for the period beginning on the first day of the Fiscal
Year (or, in the case of the first Fiscal Year, beginning on the Commencement
Date) and ending on the last day of the month for which such Minimum Rent is
due, payable in advance in equal, consecutive monthly installments, on or before
the first day of each calendar month of the Term (“Minimum Rent”); provided,
that in the case of the first Fiscal Year and the last Fiscal Year, the number
of such installments shall equal the number of calendar months included within
the Term of such Fiscal Year; and provided further, that if the Term commences
on a day other than the first day of the calendar month, the Minimum Rent for
the first month and the last month of the Term shall be prorated on a per diem
basis based on the actual number of calendar days included within the Term of
such month; and
(b)    Percentage Rent.
(i)    For each Fiscal Year during the Term during which Gross Revenues for such
Fiscal Year exceed the Tier 1 Threshold, Tenant shall pay percentage rent
(“Percentage Rent”) in an amount set forth in Exhibit C, converted into Dollars
using the average daily exchange rate as published by the www.OANDA.com website
for the period beginning on the first day of the Fiscal Year (or, in the case of
the first Fiscal Year, beginning on the Commencement Date) and ending on the
last day of the month for which such Percentage Rent is due. No Percentage Rent
shall be payable for any Fiscal Year during the Term if the Gross Revenues for
such Fiscal Year is less than or equal to the Tier 1 Threshold.
(ii)    Percentage Rent, if any, for each Fiscal Year shall be payable, in
arrears, in 12 monthly installments (the first 11 such installments for any
Fiscal Year being referred to in this Lease as the “Progress Installments”; the
last such installment for any Fiscal Year being referred to in this Lease as the
“Final Installment”); provided, that in the case of the first Fiscal Year and
the last Fiscal Year, the number of such installments shall equal the number of
months (or partial calendar months) included within such Fiscal Year. Each of
the Progress Installments shall be payable within 35 days after the calendar
month (or partial calendar month) then most recently ended. The Final
Installment shall be payable within 30 days after Landlord’s receipt of the
annual financial statements and other reports required to be delivered to
Landlord pursuant to Section 17.2(b) for such Fiscal Year. Appropriate provision
shall be made in the case of the final calendar month (or partial calendar
month) of the Term.
(iii)    (A) Each of the Progress Installments shall be based on actual
operations to date for such Fiscal Year. The first Progress Installment for any
Fiscal Year shall equal 1/12th of the total Percentage Rent payment that would
be payable for such Fiscal Year if the actual Gross Revenues for such Fiscal
Year were to equal the Gross Revenues received to date and annualized. Each
subsequent Progress Installments for any Fiscal Year shall equal (1) the
proportionate share (e.g., the second Progress Installment will equal 2/12ths)
of the total Percentage Rent that would be payable for such Fiscal Year if the
actual Gross Revenues for such Fiscal Year were to equal the Gross Revenues
received to date and annualized, minus (2) the aggregate amount of the Progress
Installments, if any, theretofore paid in respect of Percentage Rent for such
Fiscal Year. The Final Installment shall equal the portion of Percentage Rent
for such Fiscal Year, if any, remaining unpaid after payment of all Progress
Installments in respect thereof,
(B)    In calculating Percentage Rent for the first and last Fiscal Year of the
Term, the Thresholds shall be pro-rated based on the number of days included
within the Term of such first and last Fiscal Years and such pro-rated amount
shall be used in lieu of the Thresholds for the purpose of Revenue Computation.
Each Progress Installment for the first and last Fiscal Year shall be calculated
to reflect the number of months or partial months accruing during the Term in
such Fiscal Year.
(iv)    At the end of each Fiscal Year, in connection with the submission of
annual financial statements and other reports pursuant to Section 17.2(b) and
the completion of any audit pursuant to Section 3.3, Percentage Rent for such
Fiscal Year shall be determined. If such determination reveals any underpayments
or overpayments in respect of Percentage Rent for such Fiscal Year, then an
adjustment in the amount of Percentage Rent for such Fiscal Year shall be made,
and all sums determined to be owing to either Landlord or Tenant as a result of
such adjustment shall be paid promptly.
(v)    Tenant shall deliver to Landlord a statement with each Percentage Rent
payment setting forth the true and correct calculation of the Percentage Rent
payment for the most recently completed month of each Fiscal Year in the Term
and the Percentage Rent year-to-date through such recently completed month.
Percentage Rent shall be subject to confirmation and adjustment, if applicable,
as set forth in Section 3.3.
(c)    The obligation to pay Rent shall survive the expiration or earlier
termination of the Term, and a final reconciliation, taking into account, among
other relevant adjustments, any adjustments which are accrued after such
expiration or termination date but which related to Rent accrued prior to such
expiration or termination date, shall be made not later than 30 days after such
expiration or termination date.
(d)    Notwithstanding anything in this Lease to the contrary, in the event that
cash available from Gross Revenues after payment by Tenant of all expenses due
and payable by Tenant under this Lease is insufficient to pay the aggregate
amount of Percentage Rent due for such month, then the amount of such deficiency
shall be deferred and added to and paid in connection with the next monthly
Percentage Rent payment or payments hereunder; provided, that any Percentage
Rent deferred as herein provided shall in any event be due and payable and paid
prior to the end of the Fiscal Year in which such deferral occurred unless
Landlord, in its sole and absolute discretion, elects to permit further deferral
of such Percentage Rent for a period determined by Landlord, in which case any
such Percentage Rent that is deferred beyond the end of such Fiscal Year shall
(i) accrue interest at a rate equal to the Interest Rate for the period
commencing on the day after the last day of such Fiscal Year and ending on the
date on which Tenant pays such Percentage Rent to Landlord and (ii) be due and
payable, together with all accrued interest, on or prior to the last day of the
extended deferral period so determined by Landlord.
(e)    Minimum Rent payable each Fiscal Year pursuant to Section 3.1(a) shall be
allocated to each Hotel in the amounts set forth in Exhibit A.
(f)    If at any time during the Term it becomes necessary to revise any of the
Exhibits to this Lease whether as required in accordance with the provisions of
this Lease or as a result of the agreement of Landlord and Tenant, and whether
to reflect changes in the Leased Properties, the allocation or amount of Minimum
Rent, the calculation of Percentage Rent, or otherwise, then Landlord shall
update the applicable Exhibit to reflect such revision(s) and shall deliver
Notice and a copy thereof to Tenant. Any such revised Exhibit, to the extent
such revision(s) was/were required in accordance with the provisions of this
Lease, shall be binding on Tenant absent manifest error, and any other such
revised Exhibit shall be binding on Tenant upon Tenant’s counter-execution of
the same.
3.2    HST. (a) Tenant shall pay, or cause the Management Parties to pay, to
Landlord, by wire transfer of immediately available funds or by other means
acceptable to Landlord in its sole discretion, in lawful money of Canada which
shall be legal tender for the payment of public and private debts, the full
amount of all HST and any other similar taxes imposed in respect of the Rent
payable by Tenant under this Lease or in respect of the rental of space under
this Lease (such taxes, collectively, the “Rental Taxes”). Tenant shall pay the
Rental Taxes whether they are characterized as HST, sales taxes, value-added
taxes, multi-stage taxes, business transfer taxes, or otherwise, with the intent
that Landlord be fully indemnified in respect of all Rental Taxes payable or
collectible by Landlord in respect of the Rent or the rental of space under this
Lease. The Rental Taxes payable by the Tenant (a) shall be calculated by
Landlord in accordance with the applicable law; (b) shall be paid to Landlord at
the same time as the amounts to which the Rental Taxes apply are payable to
Landlord under this Lease; and (c) notwithstanding anything to the contrary,
shall not be considered to be Rent (but Landlord will have all of the same
remedies for, and rights of recovery with respect to, such amounts, as it has
for non-payment of Rent under this Lease or at law).
(b)    Landlord shall give to Tenant a written receipt for all payments of Rent
and the Rental Taxes made pursuant to this Lease, which receipt shall indicate
Landlord’s HST registration number and the amounts so paid. Landlord and Tenant
agree that HST shall only be calculated on Rent in Canadian Dollars (and, for
the avoidance of doubt, not taking into account any conversion to Dollars
provided for in this Lease).
3.3    Confirmation of Percentage Rent. Tenant shall utilize, or cause to be
utilized, an accounting system for the Leased Property in accordance with its
usual and customary practices, and in accordance with GAAP and the Uniform
System of Accounts, that will accurately record all data necessary to compute
Percentage Rent, and Tenant shall retain, for at least five years after the
expiration of each Lease Year, reasonably adequate records conforming to such
accounting system showing all data necessary to conduct Landlord’s audit and to
compute Percentage Rent for the applicable Lease Year. Landlord shall have the
right, for a period of two years following each Lease Year, from time to time,
by its accountants or representatives, to audit such information in connection
with Landlord’s audit, and to examine all Tenant’s records (including supporting
data and sales and excise tax returns) reasonably required to complete
Landlord’s audit and to verify the Percentage Rent, subject to any prohibitions
or limitations on disclosure of any such data under Legal Requirements. If any
Landlord’s audit discloses a deficiency in the payment of Percentage Rent, and
either Tenant agrees with the results of Landlord’s audit or the matter is
otherwise determined or compromised, then Tenant shall forthwith pay to Landlord
the amount of the deficiency, as finally agreed or determined, together with
interest at the Interest Rate from the date when said payment should have been
made to the date of payment thereof. If any Landlord’s audit discloses a
deficiency in the determination or reporting of Gross Revenue, which, as finally
agreed or determined, exceeds three percent, Tenant shall pay the costs of the
portion of Landlord’s audit allocable to the determination of such Revenues. Any
proprietary information obtained by Landlord pursuant to the provisions of this
Section 3.3 shall be treated as confidential, except that such information may
be used, subject to appropriate confidentiality safeguards, in any litigation or
arbitration between the parties and except further that Landlord may disclose
such information to prospective lenders, investors, and underwriters and to any
other persons to whom disclosure is necessary to comply with applicable laws,
regulations, and government requirements. The obligations of Tenant contained in
this Section 3.3 shall survive the expiration or earlier termination of this
Lease. Any dispute as to the existence or amount of any deficiency in the
payment of Percentage Rent as disclosed by Landlord’s audit shall, if not
otherwise settled by the parties, be submitted to arbitration.
3.4    Additional Charges. In addition to Minimum Rent or Percentage Rent
payable under Section 3.1 of this Lease, (a) Tenant also will pay and discharge
as and when due and payable all other amounts, liabilities, obligations, and
Impositions that Tenant assumes or agrees to pay under this Lease, and (b) in
the event of any failure on the part of Tenant to pay any of those items
referred to in clause (a) of this Section 3.4, Tenant also will promptly pay and
discharge every fine, penalty, interest, and cost that may be added for
non-payment or late payment of such items (the items referred to in clauses (a)
and (b) of this Section 3.4 being additional rent hereunder and being referred
to herein collectively as “Additional Charges”), and Landlord shall have all
legal, equitable, and contractual rights, powers, and remedies provided either
in this Lease or by statute or otherwise in the case of non-payment of
Additional Charges as in the case of non-payment of Minimum Rent or Percentage
Rent. If any installment of Minimum Rent, Percentage Rent or Additional Charges
(but only as to those Additional Charges that are payable directly to Landlord)
shall not be paid on its due date, then Tenant will pay Landlord within 10 days
after demand, as Additional Charges, an amount equal to the interest computed at
the Interest Rate on the amount of such installment, from the due date of such
installment to the date of payment thereof. To the extent that Tenant pays any
Additional Charges to Landlord pursuant to the requirements of this Lease,
Tenant shall be relieved of its obligation to pay such Additional Charges to the
entity to which they would otherwise be due and Landlord shall pay the same from
monies received from Tenant.
3.5    Payment of Impositions. (a) (i) Subject to Article 8 relating to
permitted contests, Tenant shall pay, or cause to be paid, all Impositions
before any fine, penalty, interest, or cost (other than any opportunity cost as
a result of a failure to take advantage of any discount for early payment) may
be added for non-payment, such payments to be made directly to the taxing
authorities where feasible, and shall promptly, upon request, furnish to
Landlord copies of official receipts or other reasonably satisfactory proof
evidencing such payments. If any such Imposition may, at the option of the
taxpayer, lawfully be paid in installments (whether or not interest shall accrue
on the unpaid balance of such Imposition), Tenant may exercise the option to pay
the same (and any accrued interest on the unpaid balance of such Imposition) in
installments and, in such event, shall pay such installments during the Term as
the same become due and before any fine, penalty, premium, further interest, or
cost may be added thereto.
(ii)    Landlord, at its expense, shall, to the extent required or permitted by
Applicable Law, prepare and file all tax returns and pay all taxes due in
respect of Landlord’s net income, gross receipts, sales and use, single
business, ad valorem, franchise taxes, and taxes on its capital stock, and
Tenant, at its expense, shall, to the extent required or permitted by Applicable
Laws, prepare and file all other tax returns and reports in respect of any
Imposition as may be required by Government Agencies.
(iii)    If any refund shall be due from any taxing authority in respect of any
Imposition paid by Tenant, then the same shall be paid over to or retained by
Tenant if no Event of Default shall have occurred hereunder and be continuing.
If an Event of Default shall have been declared by Landlord and be continuing,
then any such refund shall be paid over to or retained by Landlord.
(iv)    Landlord and Tenant shall, upon request of the other, provide such data
as is maintained by the party to whom the request is made with respect to the
Leased Property as may be necessary to prepare any required returns and reports.
(v)    In the event Government Agencies classify any property covered by this
Lease as personal property, then Tenant shall file, or cause the Management
Parties to file, all personal property tax returns in such jurisdictions where
it may legally so file. Each party shall, to the extent it possesses the same,
provide the other, upon request, with cost and depreciation records necessary
for filing returns for any property so classified as personal property. Where
Landlord is legally required to file personal property tax returns for property
covered by this Lease and/or gross receipts tax returns for Rent received by
Landlord from Tenant, Landlord shall file the same with reasonable cooperation
from Tenant.
(vi)    Landlord shall provide Tenant with copies of assessment notices in
sufficient time for Tenant to prepare a protest which Landlord shall file.
Landlord may, upon notice to Tenant, at Landlord’s option and at Landlord’s sole
expense, appeal, protest, or institute such other proceedings (in its or
Tenant’s name) as Landlord may deem appropriate to effect a reduction of real
estate assessments and Tenant shall fully cooperate with Landlord in such
protest, appeal, or other action.
(vii)    Landlord shall give prompt Notice to Tenant of all Impositions payable
by Tenant hereunder of which Landlord at any time has knowledge; provided,
however, that Landlord’s failure to give any such notice shall in no way
diminish Tenant’s obligation hereunder to pay such Impositions (except that
Landlord shall be responsible for any interest or penalties incurred as a result
of Landlord’s failure promptly to forward the same).
(viii)    In addition, Tenant shall pay the following:
(A)    Utility Charges. Tenant shall pay or cause to be paid all charges for
electricity, power, gas, oil, water, and other utilities used in connection with
the Leased Property.
(B)    Insurance Premiums. Tenant shall pay or cause to be paid all premiums for
the insurance coverage required to be maintained by Tenant pursuant to Article
9.
(C)    Other Charges. Tenant shall pay or cause to be paid all other amounts,
liabilities, and obligations arising in connection with the Leased Property
except those obligations expressly assumed by Landlord pursuant to the
provisions of this Lease or expressly stated not to be an obligation of Tenant
pursuant to this Lease.
(b)    Reimbursement for Additional Charges. If Tenant pays or causes to be paid
property taxes or similar or other Additional Charges attributable to periods
after the end of the Term, whether upon expiration or sooner termination of this
Lease, then Tenant may, within a reasonable time after the end of the Term,
provide Notice to Landlord of Tenant’s estimate of such amounts. Landlord shall
promptly reimburse Tenant for all payments of such taxes and other similar
Additional Charges that are attributable to any period after the Term of this
Lease.
3.6    Late Payment of Rent, Etc. (a) If any installment of Minimum Rent,
Percentage Rent, or Additional Charges shall not be paid within five (5)
Business Days after its due date, then Tenant shall pay Landlord, within five
days after Landlord’s written demand therefor, as Additional Charges, a late
charge (to the extent permitted by law) computed at the Interest Rate on the
amount of such installment, from the due date of such installment to the date of
payment thereof. To the extent that Tenant pays any Additional Charges directly
to Landlord or any Mortgagee pursuant to any requirement of this Lease, Tenant
shall be relieved of its obligation to pay such Additional Charges to the Entity
to which they would otherwise be due and Landlord shall pay when due, or cause
the applicable Mortgagee to pay when due, such Additional Charges to the Entity
to which they are due. If any payment due from Landlord to Tenant shall not be
paid within 30 days after its due date, then Landlord shall pay to Tenant, on
demand, a late charge (to the extent permitted by law) computed at the Interest
Rate on the amount of such installment from the due date of such installment to
the date of payment thereof.
(b)    In the event of any failure by Tenant to pay any Additional Charges when
due, except as expressly provided in Section 3.4 with respect to permitted
contests pursuant to Article 8, Tenant shall promptly pay (unless payment
thereof is in good faith being contested and enforcement thereof is stayed) and
discharge, as Additional Charges, every fine, penalty, interest, and cost which
may be added for non-payment or late payment of such items. Landlord shall have
all legal, equitable, and contractual rights, powers, and remedies provided
either in this Lease or by statute or otherwise in the case of non-payment of
Additional Charges as in the case of non-payment of Minimum Rent and Percentage
Rent.
3.7    Net Lease. Rent shall be absolutely net to Landlord so that this Lease
shall yield to Landlord the full amount of the installments or amounts of Rent
throughout the Term, subject to any other provisions of this Lease which
expressly provide otherwise (including, without limitation, those provisions for
adjustment, refunding, or abatement of such Rent and for the funding of
Landlord’s obligations pursuant to Section 14.3). This Lease is a net lease,
and, except to the extent otherwise expressly specified in this Lease, it is
agreed and intended that Rent payable hereunder by Tenant shall be paid without
notice, demand, counterclaim, setoff, deduction, or defense and without
abatement, suspension, deferment, diminution, or reduction and that Tenant’s
obligation to pay all such amounts, throughout the Term and all applicable
Renewal Terms, is absolute and unconditional, and, except to the extent
otherwise expressly specified in this Lease, the respective obligations and
liabilities of Tenant and Landlord hereunder shall in no way be released,
discharged, or otherwise affected for any reason, including, without limitation:
(a) any defect in the condition, merchantability, design, quality, or fitness
for use of the Leased Property or any part thereof, or the failure of the Leased
Property to comply with all Applicable Laws, including, without limitation, any
inability to occupy or use the Leased Property by reason of such noncompliance;
(b) any damage to, removal, abandonment, salvage, loss, condemnation, theft,
scrapping, or destruction of, or any requisition or taking of, the Leased
Property or any part thereof, or any environmental conditions on the Leased
Property or any property in the vicinity of the Leased Property; (c) any
restriction, prevention, or curtailment of, or interference with, any use of the
Leased Property or any part thereof including, without limitation, eviction; (d)
any defect in title to or rights to the Leased Property or any lien on such
title or rights to the Leased Property; (e) any change, waiver, extension,
indulgence, or other action or omission or breach in respect of any obligation
or liability of or by any Person; (f) any bankruptcy, insolvency,
reorganization, composition, adjustment, dissolution, liquidation, or other like
proceedings relating to Tenant or any other Person, or any action taken with
respect to this Lease by any trustee or receiver of Tenant or any other Person,
or by any court, in any such proceeding; (g) any right or claim that Tenant has
or might have against any Person, including, without limitation, Landlord (other
than a monetary default) or any vendor, manufacturer, contractor of or for the
Leased Property; (h) any failure on the part of Landlord or any other Person to
perform or comply with any of the terms of this Lease, or of any other
agreement; (i) any invalidity, unenforceability, rejection, or disaffirmance of
this Lease by operation of law or otherwise against or by Tenant or any
provision hereof; (j) the impossibility of performance by Tenant or Landlord, or
both; (k) any action by any court, administrative agency, or other Government
Agencies; (l) any interference, interruption, or cessation in the use,
possession, or quiet enjoyment of the Leased Property or otherwise; or (m) any
other occurrence whatsoever, whether similar or dissimilar to the foregoing,
whether foreseeable or unforeseeable, and whether or not Tenant shall have
notice or knowledge of any of the foregoing; provided, however, that the
foregoing shall not apply or be construed to restrict Tenant’s rights in the
event of any act or omission by Landlord constituting gross negligence or
willful misconduct. Except as specifically set forth in this Lease, this Lease
shall be non-cancellable by Tenant for any reason whatsoever, and, except as
expressly provided in this Lease, Tenant, to the extent now or hereafter
permitted by Applicable Laws, waives all rights now or hereafter conferred by
statute or otherwise to quit, terminate, or surrender this Lease or to any
diminution, abatement, or reduction of Rent payable hereunder. Except as
specifically set forth in this Lease, under no circumstances or conditions shall
Landlord be expected or required to make any payment of any kind hereunder or
have any obligations with respect to the use, possession, control, maintenance,
alteration, rebuilding, replacing, repair, restoration, or operation of all or
any part of the Leased Property, so long as the Leased Property or any part
thereof is subject to this Lease, and Tenant expressly waives the right to
perform any such action at the expense of Landlord pursuant to any law.
3.8    Canadian Non-Residency. Tenant acknowledges that Landlord is not a
resident of Canada, and as such, all payment made under this Article 3 will be
subject to Canadian non-resident withholding tax. Tenant agrees to act as agent
for Landlord with respect to the payments made under this Article 3 and received
by Landlord for which Landlord intends to make an undertaking under subsection
216(4) of the Canadian Income Tax Act to reduce the required withholding.
Landlord agrees to reimburse Tenant with respect to any penalties that may be
charged to Tenant by the Canadian tax authorities as a result of Landlord
failing to comply with the requirements of such undertaking.
ARTICLE 4.
USE OF THE LEASED PROPERTY
4.1    Permitted Use. (a) Tenant shall, and shall cause the Management Parties
to, at all times during the Term and at any other time that Tenant and the
Management Parties shall be in possession of the Leased Property, continuously
use and operate, or cause the Management Parties to continuously use and
operate, the Leased Property as a hotel facility in a manner consistent with the
Management Agreement and shall use reasonable good faith efforts to seek to
maximize Gross Revenues. Subject to Section 16.3, Tenant shall not, and Tenant
shall ensure that the Management Parties shall not, use the Leased Property, or
any portion thereof, for any other use without the prior written consent of
Landlord. No use shall be made or permitted to be made of the Leased Property,
and no acts shall be done thereon, which will cause the cancellation of any
insurance policy covering the Leased Property or any part thereof (unless
another adequate policy is available), and Tenant shall not, and shall ensure
that the Management Parties shall not, sell or otherwise provide or permit to be
kept, used, or sold in or about the Leased Property, any article which may be
prohibited by law, or by the standard form of fire insurance policies, or any
other insurance policies required to be carried hereunder, or fire underwriter’s
regulations. Tenant shall, at its sole cost, comply with all Insurance
Requirements. Further, Tenant shall not, and Tenant shall ensure that the
Management Parties shall not, take or omit to take any action, the taking or
omission of which materially impairs the value or the usefulness of the Leased
Property or any part thereof for its Permitted Use.
(b)    Tenant shall proceed with all due diligence and exercise commercially
reasonable efforts to obtain and maintain, or to cause the Management Parties to
obtain and maintain, all approvals necessary to use and operate, for its
Permitted Use, the Leased Property and the Hotels located thereon under
applicable law. Landlord shall cooperate with Tenant in this regard, including,
without limitation, by executing all applications and consents required to be
signed by Landlord in order for Tenant to obtain and maintain such approvals.
(c)    Tenant shall not, and Tenant shall ensure that the Management Parties
shall not, use or suffer or permit the use of the Leased Property or Tenant’s
Personal Property, if any, for any unlawful purpose. Tenant shall not, and
Tenant shall ensure that the Management Parties shall not, (i) commit or suffer
to be committed any waste on the Leased Property, or in the Hotels, or cause or
permit any unlawful nuisance thereon or therein, or (ii) permit the Leased
Property, or any portion thereof, to be used in such a manner as (A) might
reasonably impair Landlord’s title thereto or to any portion thereof; or (B) may
reasonably allow a claim or claims for adverse usage of adverse possession by
the public, as such, or of implied dedication of the Leased Property or any
portion thereof.
4.2    Compliance with Legal / Insurance Requirements, Etc. Subject to the
provisions of Article 8, Tenant, at its sole expense, shall, or shall cause the
Management Parties to, (a) comply with Legal Requirements and Insurance
Requirements in respect of the use, operation, maintenance, repair, alteration,
and restoration of the Leased Property, and (b) comply with all appropriate
licenses, and other authorizations and agreements, required for any use of the
Leased Property and Tenant’s Personal Property, if any, then being made and
which are material to the operation of the Leased Property for the uses
permitted hereunder, and for the proper operation and maintenance of the Leased
Property or any part thereof.
4.3    Environmental Matters. (a) Tenant hereby represents and warrants to
Landlord that, as of the Commencement Date, there are no Hazardous Materials on
any portion of the Leased Property or the Hotels, nor have any Hazardous
Materials been released or discharged on any portion of the Leased Property or
the Hotels. In addition, Tenant hereby represents and warrants that it has
previously delivered to Landlord copies of all reports concerning environmental
conditions which have been received by Tenant or any of its Affiliates. In the
event of the discovery of Hazardous Materials on any portion of the Leased
Property or in the Hotels during the Term, and subject to the provisions of
Section 4.3(c), Tenant shall promptly remove such Hazardous Materials, together
with all contaminated soil and containers, and shall otherwise remedy the
problem in accordance with (i) the Comprehensive Environmental Response,
Compensation and Liability Act, 42 U.S.C. Section 9601, et seq., as amended
(“CERCLA”); (ii) the regulations promulgated under CERCLA from time to time;
(iii) all federal, state, provincial, and local laws, rules, and regulations
(now or hereafter in effect) dealing with the use, generation, treatment,
storage, disposal, or abatement of Hazardous Materials; and the regulations
promulgated thereunder from time to time (the items described in the foregoing
clauses (i) through (iii) are collectively referred to as “Environmental Laws”).
Tenant shall indemnify, defend, and hold Landlord harmless from and against all
loss, costs, liability, and damage (including, without limitation, engineers’
and attorneys’ fees and expenses, and the cost of litigation) arising from the
presence of Hazardous Materials on the Leased Property or in the Hotels during
the Term, and this obligation of Tenant shall survive the expiration or earlier
termination of this Lease. “Hazardous Materials” means any substance or material
containing one or more of any of the following: “hazardous material”, “hazardous
waste”, “hazardous substance”, “regulated substance”, “petroleum”, “pollutant”,
“contaminant”, “polychlorinated biphenyls”, “lead or lead-based paint”, or
“asbestos” as such terms are defined in any applicable Environmental Law in such
concentration(s) or amount(s) as may impose clean-up, removal, monitoring, or
other responsibility under the Environmental Laws, as the same may be amended
from time to time, or which may present a significant risk of harm to guests,
invitees, or employees of the Hotels.
(b)    Subject to the provisions of Section 4.3(c), all costs and expenses of
the removal of Hazardous Materials from the Leased Property or the Hotels in
accordance with the provisions of Section 4.3(a), and of compliance with all
Environmental Laws in accordance with the provisions of Section 4.3(a), and any
amounts paid to Landlord pursuant to the indemnity set forth in Section 4.3(a),
shall be paid by Tenant from its own funds, and not from Gross Revenues.
(c)    To the extent not otherwise covered by insurance maintained by either
Tenant or the Management Parties (including, without limitation, any deductible
or self-insured retention, if any, related thereto), the amount of any loss,
cost, liability, or damage (including, without limitation, engineers’ and
attorneys’ fees and expenses, and the cost of litigation) arising from the
presence of Hazardous Materials on or under the Leased Property or in the Hotels
as a direct result of the gross negligence of Tenant’s or the Management
Parties’ employees at the Hotels (but not any third parties, including, without
limitation, any independent contractors retained to provide goods or services to
the Hotels) shall be paid from Gross Revenues.
(d)    Each party shall undertake reasonable efforts to notify the other party
concerning the presence of any Hazardous Materials on or under the Leased
Property or in the Hotels of which the notifying party has knowledge; provided,
however, that unless required by Legal Requirements, the parties shall otherwise
maintain the confidentiality of such information.
ARTICLE 5.
REPAIRS, MAINTENANCE, AND REPLACEMENTS
5.1    Repairs and Maintenance Costs that are Expensed. Tenant shall, and shall
cause the Management Parties to, (a) maintain the Leased Property and all
buildings and improvements located thereon (including, without limitation, the
interior and exterior, structural, plumbing, HVAC, and other elements thereof)
in good repair and working condition and shall make or cause to be made such
routine maintenance, repairs, and minor alterations as it determines are
necessary for such purposes; (b) not commit waste or permit impairment or
deterioration of the Leased Property (normal wear and tear excepted); (c) not
abandon the Leased Property; (d) comply in all material respects with all laws,
ordinances, regulations, and requirements of any governmental body applicable to
the Leased Property; (e) provide prompt written notification to Landlord of any
material adverse change to the Leased Property, such as material changes to any
environmental condition, including, without limitation, the presence of
biocontaminants, such as mold; (f) promptly undertake appropriate assessment,
remedial, and preventative actions sufficient to meet any guidelines established
by Landlord or guidelines or regulations adopted by applicable authoritative
bodies or regulatory agencies in connection with a determination of any material
adverse change, and, in any event with respect to mold contamination, Tenant
shall undertake (i) removal of the mold, (ii) abatement of the underlying cause
of mold (including water intrusion), and (iii) repair of any leaks and
associated water damage at the Leased Property; and (g) return the Leased
Property and all buildings and improvements thereon at the expiration of the
Term in as reasonably a good condition as when received, ordinary wear and tear
excepted and shall make or cause to be made such routine maintenance, repairs,
and minor alterations as it determines are necessary for such purposes. The
phrase “routine maintenance, repairs, and minor alterations” as used in this
Section 5.1 shall include only those items of maintenance, repair, and
alteration which are normally expensed under GAAP. All costs and expenses
incurred in connection with such maintenance, repairs, and alterations shall be
borne by Tenant.
5.2    Routine Capital Expenditures and FF&E. (a) Tenant shall prepare, or cause
the Management Parties to prepare, an annual estimate (the “Capital Reserve
Budget”) of the expenditures necessary for (i) replacements, renewals, and
additions to the FF&E, and (ii) Routine Capital Expenditures, during the ensuing
Fiscal Year and shall deliver the Capital Reserve Budget to Landlord for its
review, comment, and approval at the same time as the Management Parties submit
the business plan described in Section 17.4. The Capital Reserve Budget shall
also indicate the estimated time schedule for making such replacements,
renewals, and additions, a reasonable description of items required to be
replaced, the number of units to be replaced, unit costs, and costs in the
aggregate, together with such additional information as Landlord shall
reasonably request, to the extent then known by the Management Parties.
(b)    Tenant shall, or Tenant shall cause the Management Parties to, on behalf
of Landlord from time to time (in compliance with the applicable Capital Reserve
Budget, unless there has been a change in circumstances) make such (i)
replacements, renewals, and additions to the FF&E, and (ii) Routine Capital
Expenditures, as Tenant deems necessary. Notwithstanding the foregoing, no
expenditures shall be made in excess of the amounts set forth in the
then-applicable Capital Reserve Budget without the approval of Landlord;
provided, that Tenant or the Management Parties shall be authorized to take
appropriate remedial action (including, without limitation, making any necessary
expenditures above the total aggregate amount set forth in the then-applicable
Capital Reserve Budget), without receiving Landlord’s prior approval, to remedy
or respond to any of the Emergency Requirements (provided further that Tenant
shall notify Landlord of any such remedial action that requires more than a de
minimis expenditure of funds).
(c)    All costs and expenses incurred in connection with the replacements,
renewals, and additions to the FF&E and the Routine Capital Expenditures
required under this Section 5.2 shall be paid by Tenant from amounts provided by
Landlord to Tenant for such purposes.
(d)    Landlord and Tenant hereby acknowledge and agree that all FF&E the
purchase of which is funded by Landlord shall be the property of Tenant unless
otherwise provided in this Lease.
5.3    Capital Expenditures. (a) Tenant, or the Management Parties on behalf of
Tenant, shall prepare an annual estimate (the “Building Estimate”) of all
Capital Expenditures, which Building Estimate shall include such detail as is
reasonably required to allow Landlord to review and analyze the Capital
Expenditures described therein. Tenant shall submit, or cause the Management
Parties to submit, the Building Estimate to Landlord for its approval at the
same time as the Management Parties submit the business plan described in
Section 17.4. Tenant shall not, and Tenant shall ensure that the Management
Parties shall not, make any Capital Expenditures without the prior written
approval of Landlord, except as otherwise permitted herein.
(b)    Notwithstanding the provisions of Section 5.3(a), Tenant shall be
authorized to take appropriate remedial action (including, without limitation,
making any necessary Capital Expenditures) without receiving Landlord’s prior
approval, to remedy or respond to any of the Emergency Requirements; provided
that Tenant shall notify Landlord of any such remedial action that requires a
Capital Expenditure that is not de minimis. Tenant and the Management Parties
shall cooperate with Landlord in the pursuit of any such action and shall have
the right to participate therein. Landlord shall, upon written request by
Tenant, or the Management Parties on behalf of Tenant, promptly reimburse all
expenditures made by Tenant or the Management Parties pursuant to this Section
5.3(b).
(c)    The cost of all Capital Expenditures (including, without limitation, the
expenses incurred by Landlord or Tenant or the Management Parties in connection
with any civil or criminal proceeding arising by reason of an Emergency
Requirement) shall be borne solely by Landlord, and shall not be paid from Gross
Revenues.
5.4    Ownership of Replacements. All Capital Expenditures and, subject to the
rights of the Management Parties under the Management Agreement, all repairs,
alterations, improvements, renewals, and replacements made pursuant to this
Article 5, other than FF&E, shall be the property of Landlord.
5.5    Tenant’s Personal Property. At the expiration or sooner termination of
the Term, Tenant shall be required, within a commercially reasonable period
after such expiration or termination, to remove all Tenant’s Personal Property
from the Leased Property.
5.6    Yield Up. (a) Upon the expiration or sooner termination of this Lease,
Tenant shall vacate and surrender the Leased Property to Landlord in
substantially the same condition in which the Leased Property was in on the
Commencement Date, except as repaired, replaced, rebuilt, restored, altered, or
added to as permitted or required by the provisions of this Lease, reasonable
wear and tear and Condemnation (and casualty damage, in the event that this
Lease is terminated following a casualty in accordance with Article 10)
excepted.
(b)    In addition, as of the expiration or earlier termination of this Lease,
Tenant shall cooperate in good faith with Landlord to effect an orderly
transition of the management or lease of the Leased Property and Tenant shall,
at Landlord’s sole cost and expense, use its good faith, commercially reasonable
efforts to transfer to and cooperate with Landlord or Landlord’s nominee in
connection with the processing of all applications for licenses, operating
permits, and other governmental authorizations and all contracts entered into by
Tenant, including, without limitation, contracts with governmental or
quasi-governmental Entities which may be necessary for the use and operation of
the Hotels as then operated, but excluding (i) utility deposits and (ii)
telephone numbers. Landlord shall indemnify and hold Tenant harmless for all
claims, costs, and expenses (including, without limitation, reasonable
attorneys’ fees) arising from acts or omissions by Landlord under such contracts
subsequent to the date of transfer thereof to Landlord, and Tenant shall
indemnify and hold Landlord harmless for all claims, costs, and expenses
(including, without limitation, reasonable attorney’s fees) arising from acts or
omissions by Tenant under such contracts prior to the date of transfer thereof
to Landlord.
5.7    Management Agreement. Except as otherwise provided below, Tenant shall
not amend or modify the Management Agreement or replace the Management Parties
without Landlord’s prior written consent, which consent may be given or withheld
by Landlord in its sole and absolute discretion. The terms of the Management
Agreement (a) shall not, in Landlord’s and its counsel’s reasonable opinion,
cause the Rent to fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Code, and (b) shall expressly provide that if
Landlord and its counsel reasonably conclude that the terms of the Management
Agreement will have such an effect, then the terms of the Management Agreement
will be modified so that the Management Agreement, in the reasonable opinion of
Landlord and its counsel, does not cause the Rent to be so characterized under
the Code; provided, that no such modifications shall affect the amount of the
Management Fees (as defined in the Management Agreement) or the practical
realization of the rights and benefits of the Management Parties thereunder.
5.8    Trademark License Agreements. (a) Tenant shall not operate, or permit the
Management Parties to operate, any Hotel under a trade name other than the trade
names licensed to Tenant under the Trademark License Agreements, without the
prior written consent of Landlord, which consent may be given or withheld by
Landlord in its sole and absolute discretion.
(b)    To the extent any of the provisions of any Trademark License Agreement
impose a greater obligation on Tenant than the corresponding provisions of this
Lease, then Tenant shall be obligated to comply with, and to take all reasonable
actions necessary to prevent breaches or defaults under, the provisions of such
Trademark License Agreement. It is the intent of the parties hereto that, except
as otherwise specifically provided by this Lease, Tenant shall comply in every
respect with the provisions of any Trademark License Agreement to which Tenant
is a party so as to avoid any default thereunder during the term of this Lease.
Landlord and Tenant agree to cooperate fully with each other in the event it
becomes necessary to obtain a trademark license extension or modification or a
new trademark license for the Leased Property; provided, that Landlord shall pay
the entire cost of any upgrades required by any licensor.
ARTICLE 6.
IMPROVEMENTS, ETC.
Tenant shall not finance the cost of any construction by the granting of a lien
on, or security interest in, the Leased Property, or Tenant’s interest therein,
without the prior written consent of Landlord, which consent may be withheld by
Landlord in Landlord’s sole discretion. Any such improvements shall, upon the
expiration or sooner termination of this Lease, remain or pass to and become the
property of Landlord, free and clear of any encumbrance permitted to be created
by Landlord.
ARTICLE 7.
LIENS
Subject to Article 8, Tenant shall not, and Tenant shall ensure that the
Management Parties do not, directly or indirectly, create or allow to remain,
and each shall promptly discharge, at its expense, any lien, encumbrance,
attachment, title retention agreement, or claim upon the Leased Property or
Tenant’s leasehold interest therein or any attachment, levy, claim, or
encumbrance in respect of the Rent, other than (a) restrictions, liens, and
other encumbrances which are consented to in writing by Landlord, (b) liens for
those taxes of Landlord which Tenant is not required to pay hereunder, (c)
subleases permitted by Article 16, (d) liens for Impositions or for sums
resulting from noncompliance with Legal Requirements so long as (i) the same are
not yet due and payable, or (ii) are being contested in accordance with Article
8, (e) liens of mechanics, laborers, materialmen, suppliers, or vendors incurred
in the ordinary course of business that are not yet due and payable (but will be
paid in full by Tenant or the Management Parties) or are for sums that are being
contested in accordance with Article 8, (f) any Mortgage or other liens which
are the responsibility of Landlord, and (g) Landlord Liens.
ARTICLE 8.
PERMITTED CONTESTS
Tenant, or the Management Parties at Tenant’s direction, shall have the right to
contest the amount or validity of any Imposition, Legal Requirement, Insurance
Requirement, lien, attachment, levy, encumbrance, charge, or claim
(collectively, “Claims”) as to the Leased Property, by appropriate legal
proceedings, conducted in good faith and with due diligence; provided, that (a)
the foregoing shall in no way be construed as relieving, modifying, or extending
Tenant’s obligation to pay any Claims required hereunder to be paid by Tenant as
finally determined, (b) such contest shall not cause Landlord or Tenant to be in
default under any mortgage, deed of trust, or other agreement encumbering the
Leased Property or any part thereof (Landlord agreeing that any such mortgage,
deed of trust, or other agreement shall permit Tenant to exercise the rights
granted pursuant to this Article 8) or any interest therein or result in a lien
attaching to the Leased Property, unless such lien is fully bonded or is
otherwise secured to the reasonable satisfaction of Landlord, (c) no part of the
Leased Property nor any Rent therefrom shall be in any immediate danger of sale,
forfeiture, attachment, or loss, and (d) Tenant hereby indemnifies and holds
harmless Landlord from and against any cost, claim, damage, penalty, or
reasonable expense, including, without limitation, reasonable attorneys’ fees,
incurred by Landlord in connection therewith or as a result thereof. Landlord
agrees to join in any such proceedings if required legally to prosecute such
contest; provided, that Landlord shall not thereby be subjected to any liability
therefor (including, without limitation, for the payment of any costs or
expenses in connection therewith) unless Tenant agrees to assume and indemnify
Landlord with respect to the same. Tenant or the Management Parties, as
applicable, shall be entitled to any refund of any Claims and such charges and
penalties or interest thereon which have been paid by Tenant or paid by Landlord
to the extent that Landlord has been reimbursed by Tenant. If Tenant shall fail
to pay or cause to be paid any Claims when finally determined, to provide
reasonable security therefor, or to prosecute or cause to be prosecuted any such
contest diligently and in good faith, then Landlord may, upon Notice to Tenant,
pay such charges, together with interest and penalties due with respect thereto,
and Tenant shall reimburse Landlord therefor, upon demand, as Additional
Charges.
ARTICLE 9.
INSURANCE
9.1    General Insurance Requirements. (a) Coverages by Landlord. During the
Term, Landlord shall at its expense, without reimbursement from Tenant, at all
times keep the Leased Property insured (except to the extent such insurance is
required to be kept by Tenant pursuant to Section 9.1(b)).
(b)    Coverages by Tenant. During the Term, Tenant shall at its expense keep
the insurance described in Sections 9.1(b)(i) through (v). This insurance shall
be written by companies authorized to issue insurance in the jurisdiction where
the Leased Property is located and otherwise acceptable to Landlord. If required
by Landlord, the policies must name Landlord as an additional named insured.
(i)    Property casualty insurance with limits and deductibles as may be
reasonably required by Landlord.
(ii)    General liability insurance with limits and deductibles as may be
reasonably required by Landlord.
(iii)    Fidelity bonds with limits and deductibles as may be reasonably
required by Landlord, covering Tenant’s employees in job classifications
normally bonded under prudent hotel management practices in the United States or
otherwise required by law.
(iv)    Workers’ compensation benefits and employers’ liability insurance for
all persons employed by Tenant or the Management Parties on the Leased Property
to the extent necessary to protect Landlord and the Leased Property against
Tenant’s workers’ compensation claims.
(v)    Vehicle liability insurance for owned, non-owned, and hired vehicles,
including, without limitation, rented and leased vehicles containing minimum
limits per occurrence of $1,000,000.00.
(vi)    Such other insurance relating to the operation of the Hotel business as
Landlord may reasonably request; provided, that such other insurance is
customary for facilities such as the Leased Property and the operation thereof.
9.2    Waiver of Subrogation. All insurance policies carried by Landlord or
Tenant covering the Leased Property, the FF&E, the Hotels, or Tenant’s Personal
Property, including, without limitation, contents, fire, and casualty insurance,
shall expressly waive any right of subrogation on the part of the insurer
against the other party. Landlord and Tenant agree that their policies will
include such waiver clause or endorsement so long as the same are obtainable
without extra cost, and in the event of such an extra cost the other party, at
its election, may pay the same, but shall not be obligated to do so. Each party
agrees to seek recovery from any applicable insurance coverage prior to seeking
recovery against the other.
9.3    Form Satisfactory, Etc. All of the policies of insurance referred to in
this Article 9 shall be written in a form, with deductibles and by insurance
companies reasonably satisfactory to Landlord and also shall meet and satisfy
the requirements of any ground lessor, lender, or franchisor having any interest
in the Leased Property. Tenant shall deliver to Landlord policies or
certificates of the insurance required under Section 9.1(b) as of their
effective date (and, with respect to any renewal policy, upon or prior to the
expiration of the existing policy), and in the event of the failure of Tenant
either to obtain such insurance as herein called for or to pay the premiums
therefor, or to deliver such policies or certificates thereof to Landlord at the
times required, Landlord shall be entitled, but shall have no obligation, to
obtain such insurance and pay the premiums therefor, and Tenant shall reimburse
Landlord for any premium or premiums paid by Landlord for the coverages required
under Section 9.1(b) upon written demand therefor, and repay the same within 30
days after Notice of such failure from Landlord shall constitute an Event of
Default. Each insurer mentioned in this Article 9 shall agree, by endorsement to
the policy or policies issued by it, or by independent instrument furnished to
Landlord, to provide 30 days’ written notice to Landlord before the policy or
policies in question shall be materially altered, allowed to expire, or
canceled.
9.4    Blanket Policy. Notwithstanding anything to the contrary contained in
this Article 9, Tenant or Landlord may bring the insurance provided for herein
within the coverage of a so-called blanket policy or policies of insurance
carried and maintained by Tenant or Landlord; provided, that the coverage
afforded to Landlord and Tenant will not be reduced or diminished or otherwise
be different from that which would exist under a separate policy meeting all
other requirements of this Lease by reason of the use of such blanket policy of
insurance; and provided further, that the requirements of this Article 9 are
otherwise satisfied.
9.5    Separate Insurance. Tenant shall not on Tenant’s own or pursuant to the
request or requirement of any third party, take out separate insurance
concurrent in form or contributing in the event of loss with that required in
this Article 9 to be furnished, or increase the amount of any then existing
insurance by securing an additional policy or additional policies, unless all
parties having an insurable interest in the subject matter of the insurance,
including, without limitation, and in all cases, Landlord, are each included
therein as an additional insured, and the loss is payable under such additional
separate insurance in the same manner as losses are payable under this Lease.
Tenant shall immediately provide Notice to Landlord that Tenant has obtained any
such separate insurance or of the increasing of any of the amounts of the then
existing insurance.
9.6    Reports on Insurance Claims. Tenant shall promptly investigate and make a
complete and timely written report to the appropriate insurance company as to
all accidents, claims for damage relating to the ownership, operation, and
maintenance of any Hotel, any damage or destruction to any Hotel, and the
estimated cost of repair thereof, and shall prepare any and all reports required
by any insurance company in connection therewith. All such reports shall be
timely filed with the insurance company as required under the terms of the
insurance policy involved, and a final copy of such report shall be furnished to
Landlord.
9.7    Indemnification of Landlord. Except as expressly provided herein, Tenant
shall protect, indemnify, and hold harmless Landlord for, from, and against all
liabilities, obligations, claims, damages, penalties, causes of action, costs,
and reasonable expenses (including, without limitation, reasonable attorneys’
fees), to the maximum extent permitted by law, imposed upon or incurred by or
asserted against Landlord by reason of: (a) any accident, injury to, or death of
persons, or loss of or damage to property of third parties, occurring during the
Term on or about the Leased Property or adjoining sidewalks or rights of way
under Tenant’s control, and (b) any use, misuse, condition, management,
maintenance, or repair by Tenant or anyone claiming under Tenant of the Leased
Property or Tenant’s Personal Property during the Term, or any litigation,
proceeding, or claim by governmental entities to which Landlord is made a party
or participant relating to such use, misuse, condition, management, maintenance,
or repair; provided, that Tenant’s obligations hereunder shall not apply to any
liability, obligation, claim, damage, penalty, cause of action, cost, or expense
arising from any gross negligence or willful misconduct of Landlord, its
employees, agents, contractors, or invitees. Tenant, at its expense, shall
defend any such claim, action, or proceeding asserted or instituted against
Landlord covered under this indemnity (and shall not be responsible for any
duplicative attorneys’ fees incurred by Landlord) or may compromise or otherwise
dispose of the same. The obligations of Tenant under this Section 9.7 shall
survive the termination of this Lease for a period of one year.
ARTICLE 10.
DAMAGE, REPAIR, AND CONDEMNATION
10.1    Damage and Repair. (a) If, during the Term, a Hotel is damaged by a
Minor Casualty, then Tenant shall proceed, or cause the Management Parties to
proceed, with all reasonable diligence, to process the claim with the applicable
insurance carriers, including, without limitation, settling such claim, and to
make the necessary arrangements with appropriate contractors and suppliers to
repair and/or replace the damaged portion of such Hotel. Landlord’s consent
shall not be needed for Tenant or the Management Parties to perform any of the
foregoing, all of which shall be performed in accordance with Tenant’s
reasonable judgment; provided, that all such work shall be undertaken (i) in a
workmanlike manner, (ii) in accordance with the provisions of Section 11.3, and
(iii) in accordance with plans and specifications approved by Landlord (which
approval or disapproval shall be made within 10 Business Days after Landlord
receives the applicable plans or specifications and, if applicable, within 10
Business Days after Landlord receives any modifications of said plans or
specifications to accommodate Landlord’s comments); provided, that the parties
agree that the standard for such repair and/or replacement shall be to repair
and/or replace the damaged portion of such Hotel to levels of quality and
quantity that are equal to those that existed with respect to such portion of
such Hotel prior to the occurrence of the damage at issue. Landlord agrees to
sign promptly any documents which are necessary to process and/or adjust the
claim with the insurance carriers, as well as any contracts with such
contractors and/or suppliers.
(b)    If, during the Term, a Hotel suffers a Total Casualty, then Landlord
shall, at its cost and expense and with all reasonable diligence, repair and/or
replace the damaged portion of such Hotel to the same condition as existed
previously. Such damage or destruction shall not terminate this Lease.
Notwithstanding any provisions of this Article 10 to the contrary, if a Hotel
suffers a Total Casualty during the last 24 months of the Term, then either of
Landlord and Tenant shall have the right to terminate this Lease with respect to
such Hotel by giving Notice to the other within 30 days after the date of damage
or destruction, whereupon all accrued Rent with respect to such Hotel shall be
paid immediately, this Lease shall automatically terminate with respect to such
Hotel five (5) days after the date of such Notice and, upon such termination,
Minimum Rent payable hereunder shall be reduced by an amount equal to the
Minimum Rent allocated to the applicable Hotel set forth in Exhibit A and the
Thresholds shall be reduced by the applicable Threshold Allocation. “Threshold
Allocation” means (only for purposes of this Article 10), with respect to any
applicable Hotel and as applied to the Thresholds, an amount calculated by
multiplying the Thresholds by a fraction, the numerator of which is the Minimum
Rent allocated to the applicable Hotel as set forth in Exhibit A, and the
denominator of which is the aggregate Minimum Rent for all of the Hotels as set
forth in Exhibit A.
(c)    If, during the Term, a Hotel is damaged by fire, casualty, or other cause
to a greater extent than a Minor Casualty, but not to the extent of a Total
Casualty, then Landlord shall, at its cost and expense and with all reasonable
diligence, repair and/or replace the damaged portion of such Hotel to the same
condition as existed previously. Tenant shall have the right to discontinue
operating, or cause the Management Parties to discontinue operating, the Hotel
to the extent Tenant deems necessary to comply with applicable Legal
Requirements or as necessary for the safe and orderly operation of such Hotel.
To the extent available, proceeds from the insurance described in Section 9.1 of
this Lease shall be applied to such repairs and/or replacements. The parties
agree that Landlord’s obligations to repair and/or replace pursuant to the
provisions of this Section 10.1(c) shall be limited to the extent of available
insurance proceeds (plus the amount of any applicable deductibles). The parties
further agree that if Landlord is obligated to utilize such available insurance
proceeds to repay any obligations pursuant to any Mortgage, then Landlord shall
be entitled to an equitable extension of time (in which Landlord has to fulfill
its obligations pursuant to the provisions of this Section 10.1(c)) that is
sufficient to allow Landlord to obtain the necessary funding to replace such
spent insurance proceeds and to make the repairs and/or replacements required
hereunder. The parties further agree that Landlord’s obligations to repair
and/or replace pursuant to the provisions of this Section 10.1(c) shall be
subject to Landlord’s ability to obtain such entitlements and/or other
governmental approvals as may be necessary to undertake such repair and/or
replacement; provided, that Landlord shall undertake good faith efforts to
obtain such entitlements and/or approvals.
(d)    All insurance proceeds payable by reason of any loss of or damage to any
of Tenant’s Personal Property shall be paid to Tenant, and, to the extent
necessary to repair or replace Tenant’s Personal Property in accordance with
this Section 10.1(d), Tenant shall hold such proceeds to pay the cost of
repairing or replacing damaged Tenant’s Personal Property and, if this Lease
terminates, pay the same over to Landlord. If Landlord undertakes to restore the
Leased Property as hereinabove provided, then Tenant shall either (i) restore
all of Tenant’s Personal Property, if any, or (ii) replace Tenant’s Personal
Property, if any, with items of the same or better quality and utility to the
operation of the Leased Property.
10.2    Condemnation. (a) In the event all or substantially all of a Hotel shall
be taken in any eminent domain, condemnation, compulsory acquisition, or similar
proceeding by any competent authority for any public or quasi-public use or
purpose, or in the event a portion of a Hotel shall be so taken, but the result
is that it is unreasonable to continue to operate such Hotel in accordance with
the standards required by this Lease, this Lease shall terminate with respect to
such Hotel as of the date of the taking and, upon such termination, Minimum Rent
payable hereunder shall be reduced by an amount equal to the Minimum Rent
allocated to the applicable Hotel set forth in Exhibit A and the Thresholds
shall be reduced by the applicable Threshold Allocation. Landlord and Tenant
shall each have the right to initiate such proceedings as they deem advisable to
recover any compensation to which they may be entitled.
(b)    In the event a portion of a Hotel shall be taken by the events described
in Section 10.2(a), or an entire Hotel is affected but on a temporary basis, and
the result is not to make it unreasonable to continue to operate such Hotel,
this Lease shall not terminate, but the Rent due hereunder shall be equitably
abated taking into consideration, among other relevant factors, the number of
useable rooms, the amount of square footage, or revenues affected or taken by
such events. However, so much of any Award for any such partial taking or
condemnation as shall be necessary to render the Hotel equivalent to its
condition prior to such event shall be used for such purpose and Tenant shall
have the right to discontinue operating, or to cause the Management Parties to
discontinue operating, the Hotel or portion of the Hotel to the extent it deems
necessary for the safe and orderly operation of the Hotel.
ARTICLE 11.
CC&Rs, LIENS, ETC.
11.1    No Covenants, Conditions, or Restrictions. (a) Landlord covenants that
after the Commencement Date and during the Term, there will not be (unless
Tenant has given its prior consent thereto) any covenants, conditions, or
restrictions, including, without limitation, reciprocal easement agreements or
cost-sharing arrangements (individually or collectively referred to as
“CC&R(s)”) affecting the Leased Property (i) which would prohibit the Management
Parties’ operation of the Hotels in accordance with the terms of this Lease and
the Management Agreement, including, without limitation, related amenities
proposed for the Hotels; (ii) which would allow the Hotels’ facilities (for
example, parking spaces) to be used by persons other than guests, invitees, or
employees of the Hotels except as approved by Tenant; (iii) which would allow
the Hotels’ facilities to be used for specified charges or rates which have not
been approved by the Management Parties; or (iv) which would subject the Hotels
to exclusive arrangements regarding food and beverage operation or retail
merchandise.
(b)    Tenant shall cause the Management Parties to manage and operate the
Hotels in compliance with all obligations imposed on Landlord or the Hotels
pursuant to any CC&Rs to the extent (i) such obligations are known to the
Management Parties (ii) such CC&Rs relate to the management and operation of the
Hotels and (iii) the CC&Rs are not inconsistent with the Management Agreement.
11.2    Liens; Credit. Tenant shall use commercially reasonable efforts to
prevent any liens from being filed against the Hotels which arise from any
maintenance, repairs, alterations, improvements, renewals, or replacements in or
to the Hotels, and shall cooperate fully in obtaining the release of any such
liens.
11.3    Amendments Requested by Mortgagee. If requested by any Mortgagee or
prospective Mortgagee, Tenant agrees to execute and deliver any amendment of
this Lease that is reasonably required by such Mortgagee or prospective
Mortgagee; provided, that Tenant shall be under no obligation to amend this
Lease if the result of such amendment would be to materially and adversely
increase Tenant’s obligations or to materially and adversely affect Tenant’s
rights under this Lease or to amend Article 5. Any such amendment shall be in
effect only for the period of time in which such Mortgage is outstanding.
ARTICLE 12.
DEFAULTS AND REMEDIES
12.1    Events of Default. The occurrence of any one or more of the following
events shall constitute an “Event of Default” hereunder:
(a)    should Tenant fail to make any payment of Minimum Rent or Percentage Rent
within 5 Business Days after Notice thereof, or fail to make payment of any
other Rent or any other sum payable hereunder when due and such failure shall
continue for a period of 30 days after Notice thereof;
(b)    should Tenant fail to maintain the insurance coverages required under
Article 9 and such failure shall continue for 10 Business Days after Notice
thereof;
(c)    subject to Article 8 relating to permitted contests, should Tenant
default in the due observance or performance of any of the terms, covenants, or
agreements contained herein to be performed or observed by it (other than as
specified in clauses (a) and (b) above) and such default shall continue for a
period of 30 days after Notice thereof from Landlord to Tenant; provided, that
if such default is susceptible of cure but such cure cannot be accomplished with
due diligence within such period of time, and if, in addition, Tenant commences
to cure or cause to be cured such default within 30 days after Notice thereof
from Landlord and thereafter prosecutes the curing of such default with all due
diligence, then such period of time shall be extended to such period of time
(not to exceed 90 days) as may be necessary to cure such default with all due
diligence;
(d)    should Tenant generally not be paying its debts as they become due or
should Tenant make a general assignment for the benefit of creditors;
(e)    should any petition be filed by or against Tenant under the relevant
bankruptcy laws, or should any other proceeding be instituted by or against
Tenant seeking to adjudicate it a bankrupt or insolvent, or seeking liquidation,
reorganization, arrangement, adjustment, or composition of it or its debts under
any law relating to bankruptcy, insolvency, or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian, or other similar official for Tenant or for any
substantial part of the property of Tenant and such proceeding is not dismissed
within 60 days after institution thereof, or should Tenant take any action to
authorize any of the actions set forth above in this paragraph;
(f)    should Tenant cause or institute any proceeding for its dissolution or
termination;
(g)    unless Tenant shall be contesting such lien or attachment in good faith
in accordance with Article 8, should the estate or interest of Tenant in the
Leased Property or any part thereof be levied upon or attached in any proceeding
and the same shall not be vacated, discharged, or fully bonded or otherwise
secured to the reasonable satisfaction of Landlord within the later of (i) 60
days after such attachment or levy, unless the amount in dispute is less than
C$100,000.00 (as adjusted each year by increases or decreases in the Index), in
which case Tenant shall give notice to Landlord of the dispute but Tenant may
defend in any suitable way, and (ii) 30 days after receipt by Tenant of Notice
thereof from Landlord; it being understood and agreed that Tenant may commence a
contest of such matter pursuant to Article 8 above following such Notice from
Landlord; or
(h)    should Tenant be in default under the Management Agreement beyond any
applicable cure period,
then, and in any such event, Landlord, in addition to all other remedies
available to it, may terminate this Lease by giving Notice thereof to Tenant and
upon the expiration of the time fixed in such Notice, this Lease shall terminate
and all rights of Tenant under this Lease shall cease. Landlord shall have and
may exercise all rights and remedies available at law and in equity to Landlord
as a result of Tenant’s breach of this Lease, including, without limitation, the
right of re-entry upon the Leased Property upon and at any time after the
occurrence of an Event of Default.
12.2    Damages. Neither the termination of this Lease, the repossession of the
Leased Property, the failure of Landlord to relet the Leased Property, nor the
reletting of all or any portion thereof shall relieve Tenant of its liability
and obligations hereunder, all of which shall survive any such termination,
repossession, or reletting to the maximum extent permitted by law. In the event
of any such termination, Tenant shall forthwith pay to Landlord all Rent due and
payable with respect to the Leased Property to and including the date of such
termination. In addition, Tenant shall forthwith pay to Landlord, at Landlord’s
option, as and for liquidated and agreed current damages for Tenant’s default,
either:
(a)    Without termination of Tenant’s rights to possession of the Leased
Property, each installment of Rent (including Default Rent as determined below)
and other sums payable to Tenant by Landlord under this Lease as the same
becomes due and payable, which Rent and other sums shall bear interest at the
Interest Rate from the date due until paid or otherwise discharged, and Landlord
may enforce, by action or otherwise, any other term or covenant of this Lease;
or
(b)    the sum of:
(i)    the unpaid Rent which had been earned at the time of termination,
repossession, or reletting, and
(ii)    the worth at the time of termination, repossession, or reletting of the
amount by which the unpaid Rent for the balance of the Term after the time of
termination, repossession, or reletting, exceeds the amount of such rental loss
that Tenant proves could be reasonably avoided and as reduced for rentals
received after the time of termination, repossession, or reletting, if and to
the extent required by applicable law (the “worth at the time of termination,
repossession, or reletting” of the amount referred to in this subparagraph (ii)
is computed by discounting such amount at the discount rate of the Federal
Reserve Bank of New York at the time of award plus 1%), and
(iii)    any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course, would be likely to result therefrom.
“Default Rent” for the purposes of this Section 12.2 shall be a sum equal to (A)
the average of the annual amounts of the Percentage Rent for the three Fiscal
Years immediately preceding the Fiscal Year in which the termination, re-entry,
or repossession takes place, or (B) if three Fiscal Years shall not have
elapsed, the average of the Percentage Rent during the preceding Fiscal Years
during which this Lease was in effect, or (C) if one Fiscal Year has not
elapsed, the amount derived by annualizing the Percentage Rent from the
Commencement Date.
12.3    Waiver of Jury Trial. Landlord and Tenant hereby waive, to the maximum
extent permitted by Applicable Laws, trial by jury in any action, proceeding, or
counterclaim brought by any of the parties hereto against the other or in
respect of any matter whatsoever arising out of or in any way connected with
this Lease, the relationship of Landlord and Tenant hereunder, Tenant’s
occupancy of the Leased Property, and/or any claim for injury or damage.
12.4    Application of Funds. Any payments received by Landlord under any of the
provisions of this Lease during the existence or continuance of any Event of
Default (and any payment made to Landlord rather than Tenant due to the
existence of any Event of Default) shall be applied to Tenant’s current and past
due obligations under this Lease in such order as Landlord may determine or as
may be required by Applicable Laws.
12.5    Landlord’s Right to Cure Tenant’s Default. If an Event of Default shall
have occurred and be continuing, then Landlord, after Notice to Tenant with a
courtesy copy to the Management Parties (which Notice shall not be required if
Landlord shall reasonably determine immediate action is necessary to protect
person or property), without waiving or releasing any obligation of Tenant and
without waiving or releasing any Event of Default, may (but shall not be
obligated to), at any time thereafter, make such payment or perform such act for
the account and at the expense of Tenant, and may, to the maximum extent
permitted by law, enter upon the Leased Property or any portion thereof for such
purpose and take all such action thereon as, in Landlord’s sole and absolute
discretion, may be necessary or appropriate therefor. No such entry shall be
deemed an eviction of Tenant. All reasonable costs and expenses (including,
without limitation, reasonable attorneys’ fees) incurred by Landlord in
connection therewith, together with interest thereon (to the extent permitted by
law) at the Interest Rate from the date such sums are paid by Landlord until
repaid, shall be paid by Tenant to Landlord, on demand.
12.6    Good Faith Dispute. If Tenant shall in good faith dispute the occurrence
of any Default, then Tenant, before the expiration of the applicable cure
period, shall give Notice thereof to Landlord, setting forth, in reasonable
detail, the basis therefor and (provided Tenant shall escrow disputed amounts,
if any, pursuant to an escrow arrangement reasonably acceptable to Landlord and
Tenant) no Event of Default shall be deemed to have occurred; provided, that in
the event of any eventual adverse determination, Tenant shall pay to Landlord
interest on any disputed funds at the Interest Rate, from the date demand for
such funds was made by Landlord until the date of final adverse determination
and, thereafter, at the Interest Rate until paid.
ARTICLE 13.
HOLDING OVER
Any holding over by Tenant after the expiration or sooner termination of this
Lease shall be treated as a weekly tenancy at sufferance at a rate equal to
twice the Rent and other charges herein provided (prorated on a daily basis).
Tenant shall also pay to Landlord all damages (direct or indirect) sustained by
reason of any such holding over. Otherwise, such holding over shall be on the
terms and conditions set forth in this Lease, to the extent applicable. Nothing
contained herein shall constitute the consent, express, or implied, of Landlord
to the holding over of Tenant after the expiration or earlier termination of
this Lease.
ARTICLE 14.
LANDLORD’S NOTICE OBLIGATIONS; LANDLORD’S DEFAULT
14.1    Landlord’s Notice Obligation. Landlord shall give prompt Notice to
Tenant and the Management Parties of any materially adverse matters affecting
the Leased Property of which Landlord receives written notice or actual,
conscious, present knowledge, and, to the extent Tenant and/or the Management
Parties otherwise has no notice or actual knowledge thereof, Landlord shall be
liable for any liabilities, costs, damages, or claims (including, without
limitation, reasonable attorneys’ fees) arising from the failure to deliver such
Notice to Tenant. As used in this Lease, “Landlord’s knowledge” or words of
similar import shall mean the actual (and not constructive or imputed),
conscious, present knowledge, without independent investigation or inquiry of
William D. Rahm, Vivek Melwani, A.J. Agarwal, Tyler Henritze, Michael Barr, and
Daniel Kamensky.
14.2    Landlord’s Default. (a) It shall be a breach of this Lease if Landlord
fails to observe or perform any term, covenant, or condition of this Lease on
its part to be performed and such failure continues for a period of 30 days
after Notice thereof from Tenant, unless such failure cannot with due diligence
be cured within a period of 30 days, in which case such failure shall not be
deemed a breach if Landlord proceeds within such 30 day period, with due
diligence, to commence to cure the failure and thereafter diligently completes
the curing thereof. The time within which Landlord shall be obligated to cure
any such failure also shall be subject to extension of time due to the
occurrence of any Unavoidable Delay. If Landlord does not cure any such failure
within the applicable time period as aforesaid, then Tenant may declare the
existence of a “Landlord Default” by a second Notice to Landlord. Thereafter,
Tenant may forthwith cure the same. Tenant shall have no right to terminate this
Lease for any Landlord Default and no right, for any such Landlord Default, to
offset or counterclaim against any Rent or other charges due hereunder.
(b)    If Landlord shall in good faith dispute the occurrence of a Landlord
Default and Landlord, before the expiration of the applicable cure period, shall
give Notice thereof to Tenant setting forth, in reasonable detail, the basis
therefor, then no Landlord Default shall be deemed to have occurred and Landlord
shall have no obligation with respect thereto until final adverse determination
thereof, whether through arbitration or otherwise; provided, that in the event
of any such adverse determination, Landlord shall pay to Tenant interest on any
disputed funds at the Interest Rate, from the date demand for such funds was
made by Tenant until the date of final adverse determination and, thereafter, at
the Interest Rate until paid. If Tenant and Landlord shall fail, in good faith,
to resolve any such dispute within 30 days after Landlord’s Notice of dispute,
then either may submit the matter for determination by arbitration, but only if
such matter is required to be submitted to arbitration pursuant to any provision
of this Lease, or otherwise by a court of competent jurisdiction.
14.3    Tenant’s Right to Cure. Subject to the provisions of Section 14.2, if
Landlord breaches any covenant to be performed by it under this Lease, then
Tenant after Notice to and demand upon Landlord as provided in Section 14.2,
without waiving or releasing any obligation hereunder, may (but shall be under
no obligation at any time thereafter to) make such payment or perform such act
for the account and at the expense of Landlord. All sums so paid by Tenant and
all costs and expenses (including, without limitation, reasonable attorneys’
fees) so incurred, together with interest thereon at the Interest Rate from the
date on which such sums or expenses are paid or incurred by Tenant, shall be
paid by Landlord, to Tenant on demand. The rights of Tenant hereunder to cure
and to secure payment from Landlord in accordance with this Section 14.3 shall
survive the termination of this Lease with respect to the Leased Property.
ARTICLE 15.
TRANSFERS BY LANDLORD
Tenant acknowledges and agrees that Landlord has the unrestricted right to
mortgage, encumber, convey and assign its interest in the Leased Property.
Tenant agrees and acknowledges that, at the request of Landlord and in
consideration for the granting of the Leased Property to Tenant, Tenant shall
enter into and execute certain documents, agreements or instruments to mortgage,
encumber, convey and assign its interest in the Leased Property to further
secure any financing obtained by Landlord. If Landlord conveys the Leased
Property in accordance with the terms hereof to a Mortgagee, or to a grantee or
transferee that expressly assumes in writing all obligations of Landlord
hereunder arising or accruing from and after the date of such conveyance or
transfer, then Landlord shall thereupon be released from all future liabilities
and obligations of Landlord under this Lease arising or accruing from and after
the date of such conveyance or other transfer as to the Leased Property and all
such future liabilities and obligations shall thereupon be binding upon the new
owner.
ARTICLE 16.
SUBLETTING AND ASSIGNMENT
16.1    Subletting and Assignment. (a) Except as provided in Section 16.3 and in
this Section 16.1, Tenant shall not, without Landlord’s prior written consent
(which may be given or withheld by Landlord in its sole discretion), assign,
mortgage, pledge, hypothecate, encumber, or otherwise transfer this Lease or
sublease (which term shall be deemed to include the granting of concessions,
licenses, and the like), all or any part of the Leased Property or suffer or
permit this Lease or the leasehold estate created hereby or any other rights
arising under this Lease to be assigned, transferred, mortgaged, pledged,
hypothecated, or encumbered, in whole or in part, whether voluntarily,
involuntarily, or by operation of law, or permit the use or operation of the
Leased Property by anyone other than Tenant (but the foregoing is not to be
construed to limit the Permitted Use or to restrict Tenant from engaging, or
limit the requirement of Tenant to engage, the Management Parties or other hotel
managers), or the Leased Property to be offered or advertised for assignment or
subletting. For purposes of this Section 16.1, an assignment of this Lease shall
be deemed to include the following: without Landlord’s consent, any direct or
indirect transfer of any interest in Tenant or any transaction pursuant to which
Tenant is merged or consolidated with another Entity or pursuant to which all or
substantially all of Tenant’s assets are transferred to any other Entity, as if
such change in control or transaction were an assignment of this Lease but shall
not include any involuntary liens or attachments contested by Tenant in good
faith in accordance with Article 8.
(b)    If this Lease is assigned or if the Leased Property or any part thereof
is sublet (or occupied by anybody other than Tenant hereunder), then Landlord
may collect the rents from such assignee, subtenant, or occupant, as the case
may be, and apply the net amount collected to the Rent herein reserved, but no
such collection shall be deemed a waiver of the provisions set forth in the
first paragraph of Section 16.1, the acceptance by Landlord of such assignee,
subtenant, or occupant, as the case may be, as a tenant, or a release of Tenant
from the future performance by Tenant of its covenants, agreements, or
obligations contained in this Lease.
(c)    No subletting or assignment shall in any way impair the continuing
primary liability of Tenant hereunder (unless Landlord and Tenant expressly
otherwise agree that Tenant shall be released from all obligations hereunder),
and no consent to any subletting or assignment in a particular instance shall be
deemed to be a waiver of the prohibition set forth in Section 16.1. No
assignment, subletting, or occupancy shall affect any Permitted Use. Any
subletting, assignment, or other transfer of Tenant’s interest under this Lease
in contravention of Section 16.1 shall be voidable at Landlord’s option.
16.2    Required Sublease Provisions. Any sublease of any portion of the Leased
Property entered into on or after the date hereof shall provide (a) that it is
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subject or subordinate; (b) that in the event of termination of this
Lease or reentry or dispossession of Tenant by Landlord under this Lease,
Landlord may, at its option, terminate such sublease or take over all of the
right, title, and interest of Tenant, as sublessor under such sublease, and,
except as provided below, such subtenant shall, at Landlord’s option, attorn to
Landlord pursuant to the then executory provisions of such sublease, except that
neither Landlord nor any Mortgagee, as holder of a mortgage or as Landlord under
this Lease, if such Mortgagee succeeds to that position, shall (i) be liable for
any act or omission of Tenant under such sublease, (ii) be subject to any
credit, counterclaim, offset, or defense which theretofore accrued to such
subtenant against Tenant, (iii) be bound by any previous prepayment of more than
one Accounting Period, (iv) be bound by any covenant of Tenant to undertake or
complete any construction of the Leased Property or any portion thereof, (v) be
required to account for any security deposit of the subtenant other than any
security deposit actually delivered to Landlord by Tenant, (vi) be bound by any
obligation to make any payment to such subtenant or grant any credits, except
for services, repairs, maintenance, and restoration provided for under the
sublease that are performed after the date of such attornment; (vii) be
responsible for any monies owing by Tenant to the credit of such subtenant, or
(viii) be required to remove any Person occupying any portion of the Leased
Property; and (c) in the event that such subtenant receives a written Notice
from Landlord or any Mortgagee stating that an Event of Default has occurred and
is continuing, such subtenant shall thereafter be obligated to pay all rentals
accruing under such sublease directly to the party giving such Notice or as such
party may direct. All rentals received from such subtenant by Landlord or the
Mortgagee, as the case may be, shall be credited against the amounts owing by
Tenant under this Lease and such sublease shall provide that the subtenant
thereunder shall, at the request of Landlord, execute a suitable instrument in
confirmation of such agreement to attorn. An original counterpart of each such
sublease duly executed by Tenant and such subtenant shall be delivered promptly
to Landlord and Tenant shall remain liable for the payment of the Rent and for
the performance and observance of all of the covenants and conditions to be
performed by Tenant hereunder. The provisions of this Section 16.2 shall not be
deemed a waiver of the provisions set forth in Section 16.1(a). No subtenant
that is an Affiliate of Tenant shall be required to attorn to Landlord as set
forth above in this Section 16.2.
16.3    Permitted Sublease and Assignment. Notwithstanding the foregoing, but
subject to the provisions of Section 16.4 and any other express conditions or
limitations set forth herein, Tenant may, without Landlord’s consent, sublease
space at the Leased Property for any uses ancillary to the Permitted Use, so
long as such subleases do not demise, in the aggregate, in excess of 3,000
square feet (exclusive of any parking garage subleases), and will not violate or
affect any Legal Requirement or Insurance Requirement.
16.4    Sublease Limitation. For so long as Landlord or any Affiliate of
Landlord or any Member or beneficiary of Landlord or any direct or indirect
constituent owner thereof shall seek to qualify as a real estate investment
trust under the Code, anything contained in this Lease to the contrary
notwithstanding, Tenant shall not sublet the Leased Property on any basis such
that the rental to be paid by any sublessee thereunder would be based, in whole
or in part, on either (a) the income or profits derived by the business
activities of such sublessee or (b) any other formula such that any portion of
such sublease rental would fail to qualify as “rents from real property” within
the meaning of Section 856(d) of the Code, or any similar or successor provision
thereto.
ARTICLE 17.
ESTOPPEL CERTIFICATES AND FINANCIAL STATEMENTS
17.1    Estoppel Certificates. At any time and from time to time, upon not less
than 10 Business Days prior Notice by either party, the party receiving such
Notice shall furnish to the other a certificate certifying that this Lease is
unmodified and in full force and effect (or that this Lease is in full force and
effect as modified and setting forth the modifications), the date to which the
Rent has been paid, that to its knowledge no Default or an Event of Default by
the other party has occurred and is continuing or, if a Default or an Event of
Default shall exist, specifying in reasonable detail the nature thereof, and the
steps being taken to remedy the same, and such additional information as the
requesting party may reasonably request. If such additional information
reasonably requires more than 10 Business Days to provide, then the party
furnishing such information shall be entitled to such additional period to
respond to such request as may be reasonably required under the circumstances.
Any such certificate furnished pursuant to this Section 17.1 may be relied upon
by the requesting party, its lenders, and any prospective purchaser or mortgagee
of the Leased Property or the leasehold estate created hereby.
17.2    Accounting and Annual Reconciliation. (a) Within 30 days after the close
of each Accounting Period (or such earlier time period as required under the
Management Agreement), Tenant shall cause the Management Parties to deliver an
interim accounting (the “Accounting Period Statement”) to Landlord showing Gross
Revenues, and applications and distributions thereof for the preceding
Accounting Period. Tenant shall cause the Management Parties to transfer to
Tenant, with each Accounting Period Statement, any interim amounts due Tenant,
subject to Working Capital needs, and shall retain any interim amounts due to
the Management Parties. Calculations and payments of the Management Fees due to
the Management Parties, and distributions to Tenant made with respect to each
Accounting Period within a Fiscal Year shall be accounted for cumulatively.
(b)    Within 120 days after the end of each Fiscal Year (or such earlier time
period as required under the Management Agreement), Tenant shall cause the
Management Parties to deliver to Tenant and Landlord a statement (the “Annual
Operating Statement”) in reasonable detail summarizing the operations of the
Hotels for the immediately preceding Fiscal Year, audited and certified by a
nationally recognized firm of certified public accountants having hotel
accounting experience as described in the Management Agreement. Landlord and
Tenant shall promptly after Landlord’s receipt of such Annual Operating
Statement, make any adjustments, by cash payment, in the amounts paid or
retained for such Fiscal Year as are needed because of the final figures set
forth in such Annual Operating Statement as reconciled by the Management Parties
and/or Tenant to the Accounting Period Statements. Such Annual Operating
Statement shall be controlling over the preceding Accounting Period Statements.
17.3    Books and Records. Books of control and account pertaining to operations
at the Hotels shall be kept by Tenant, or by the Management Parties on behalf of
Tenant, on the accrual basis and in all material respects in accordance with the
Uniform System of Accounts and GAAP. Tenant, upon Landlord’s reasonable request
and at reasonable intervals during the Management Parties’ normal business
hours, shall examine such records to seek to obtain such information therefrom
as reasonably directed by Landlord.
17.4    Business Plan. (a) Tenant shall cause the Management Parties to deliver
to Landlord and Tenant for their review and approval, in accordance with the
Management Agreement, a business plan showing the estimated Gross Revenues for
the forthcoming Fiscal Year, in comparison to the forecasted Gross Revenues for
the current Fiscal Year, each in a reasonably itemized and detailed, as well as
summary, form. Such comparison shall include the estimated percentage changes in
such items for the forthcoming Fiscal Year compared to the current Fiscal Year.
Tenant shall also cause the Management Parties to submit to Landlord for
Landlord’s approval the Capital Reserve Budget described in Section 5.2(c) and
the Building Estimate described in Section 5.3 at the same time that it submits
the business plan. Tenant shall cause the Management Parties to prepare the
business plan in accordance with the standards set forth in this Lease and the
Management Agreement. Landlord shall have 5 Business Days after receipt of the
business plan to review and approve such business plan, and, in the event that
Landlord disapproves any category in the business plan, Landlord shall notify
Tenant, and Tenant shall, in turn provide the Management Parties in writing,
with the specific reasons for Landlord’s disapproval, by category, within such 5
Business Day period. Landlord and Tenant will attempt to resolve in good faith
any such objections by Landlord within 5 Business Days following the Management
Parties’ receipt of Tenant’s notice of Landlord’s disapproval. Notwithstanding
the foregoing, Landlord shall not be entitled to withhold its approval with
respect to costs that are system-wide for Manager’s System, including, without
limitation, any system-wide compensation or benefit programs; provided, that
such programs are reasonably comparable to others in the hospitality industry.
Pending such agreement, Tenant shall operate, or cause the Management Parties to
operate, the Hotels with respect to those categories that are in dispute based
on the previous Fiscal Year’s approved Business Plan, adjusted in accordance
with changes in the GDP Deflator over the Fiscal Year just ended and anticipated
changes in Gross Revenues. If Landlord fails to provide any objection within the
initial 5 Business Day period set forth above, the business plan as submitted by
the Management Parties shall be deemed approved. If Landlord and Tenant cannot
resolve in good faith any such objections by Landlord within the second 5
Business Day period set forth above, then Landlord’s determination in respect of
such objections shall control. The approved business plan for each Fiscal Year
is herein referred to as the “Business Plan”.
(b)    Tenant shall cause the Management Parties to diligently operate the
Hotels in accordance with the Business Plan.
(c)    In addition to the information described in the first sentence of
Section 17.4(a), upon Landlord’s request, Tenant shall cause the Management
Parties to include (to the extent reasonably available to the Management
Parties) the following information along with each business plan submitted to
Landlord pursuant to the provisions of Section 17.4(a): (i) general information
concerning pay scales and benefits programs applicable to employees of the
Hotels, the Management Parties’ general staffing policies, and the Management
Parties’ plans for staffing levels at the Hotels for the forthcoming Fiscal
Year; (ii) the Management Parties’ marketing plan for the forthcoming Fiscal
Year; (iii) estimates of furniture, fixtures, and equipment and Capital
Expenditure requirements and expenditures for the forthcoming three Fiscal
Years; and (iv) estimates of the Hotels’ Working Capital and Fixed Asset Supply
needs for the forthcoming Fiscal Year.
ARTICLE 18.
LANDLORD’S RIGHT TO INSPECT
The parties acknowledge that Landlord is a direct or indirect controlled
subsidiary of an entity, Extended Stay America, Inc., a Delaware corporation
(the “REOC Parent”), that is intended to qualify as a “real estate operating
company” (a “REOC”) within the meaning of the U.S. Department of Labor plan
assets regulation (Section 2510.3-101, Part 2510 of Chapter XXV, Title 29 of the
Code of Federal Regulations) and that it is intended that Landlord will have the
rights, pursuant to this Lease, as would be reasonably necessary to result in
the qualification of REOC Parent as a REOC. Without limiting the generality of
the foregoing, notwithstanding any other provision of this Lease, without
prejudice to the other rights provided to Landlord under this Lease, Tenant
agrees to: (a) permit Landlord and REOC Parent to visit and inspect the Leased
Property, to make such repairs as Landlord is permitted or required to make
pursuant to the terms of this Lease, and inspect and copy the books and records
of Tenant, at such times as Landlord shall reasonably request; provided, that
any inspection or repair by Landlord and REOC Parent or their representatives
will not unreasonably interfere with Tenant’s or the Management Parties’ use and
operation of the Leased Property; (b) periodically (at least quarterly) provide
Landlord and REOC Parent with information and reports regarding Tenant’s or the
Management Parties’ operation and management of the Leased Property and the
performance of its duties under this Lease and with respect to renovations,
alterations, general maintenance, repairs, and development activities that
Tenant has engaged in or intends to engage in with respect to the Leased
Property and its surroundings; (c) periodically (at least quarterly) consult
with Landlord and REOC Parent in advance with respect to any right retained
under this Lease and with respect to Tenant’s operation and management of the
Leased Property, as appropriate, and the performance of Tenant’s duties under
this Lease including, without limitation, with respect to matters relating to
renovations, alterations, general maintenance, repairs, and development
activities with respect to the Leased Property and its surroundings; and (d) to
provide Landlord and REOC Parent with such other rights as may reasonably be
determined by Landlord to be necessary to enable REOC Parent to qualify as a
REOC; provided, that such additional rights do not materially adversely affect
(A) Tenant’s ability to perform its duties under this Lease or the economic
benefits enjoyed by Tenant under this Lease or (B) the status of ESH Hospitality
as a real estate investment trust under the Code. Tenant agrees to consider, in
good faith, the recommendations of Landlord in connection with the matters on
which it is consulted as described above.
ARTICLE 19.
INTENTIONALLY OMITTED
ARTICLE 20.
LIMITATIONS
20.1    REIT Compliance. Landlord is an indirect wholly owned subsidiary of ESH
Hospitality. Tenant acknowledges that ESH Hospitality intends to qualify as a
real estate investment trust under the Code. Tenant agrees that it will not
knowingly or intentionally take or omit to take any action, or permit any status
or condition to exist at the Leased Property, which Tenant actually knows
(acting in good faith) would or could result in (a) the Rent payable under this
Lease not qualifying as “rents from real property” as defined in Section 856(d)
of the Code or (b) ESH Hospitality being disqualified from treatment as a real
estate investment trust under the Code as the provisions exist on the date
hereof; provided, that notwithstanding anything herein to the contrary, (A)
Tenant shall not be responsible for any act or omission of Landlord or the
Management Parties (unless the Management Parties’ action was with the express
written consent, or at the direction, of Tenant), and (B) any action by Tenant
taken in compliance with the express terms of this Lease or the Management
Agreement shall not be deemed to create a Default or Event of Default under this
Section 20.1.
20.2    Sublease Rent Limitation. Anything contained in this Lease to the
contrary notwithstanding, from and after the Commencement Date, Tenant shall not
knowingly or intentionally (acting in good faith) enter into any sublease with
respect to the Leased Property or any part thereof on any basis such that the
rental to be paid by the sublessee thereunder would be based (or considered to
be based), in whole or in part, on either (a) the income or profits derived by
the business activities of the sublessee, or (b) any other formula such that any
portion of the rent payable hereunder would or could, to Tenant’s actual
knowledge (acting in good faith), fail to qualify as “rents from real property”
within the meaning of Section 856(d) of the Code, or any similar or successor
provisions thereto.
ARTICLE 21.
MISCELLANEOUS
21.1    No Waiver. No failure by Landlord or Tenant to insist upon the strict
performance of any term hereof or to exercise any right, power, or remedy
consequent upon a breach thereof, and no acceptance of full or partial payment
of Rent during the continuance of any such breach, shall constitute a waiver of
any such breach or of any such term. To the maximum extent permitted by law, no
waiver of any breach shall affect or alter this Lease, which shall continue in
full force and effect with respect to any other then existing or subsequent
breach.
21.2    Remedies Cumulative. To the maximum extent permitted, by law, each
legal, equitable, or contractual right, power, and remedy of Landlord or Tenant,
now or hereafter provided either in this Lease or by statute or otherwise, shall
be cumulative and concurrent and shall be in addition to every other right,
power, and remedy and the exercise or beginning of the exercise by Landlord or
Tenant (as applicable) of any one or more of such rights, powers, and remedies
shall not preclude the simultaneous or subsequent exercise by Landlord of any or
all of such other rights, powers, and remedies.
21.3    Severability. Any clause, sentence, paragraph, section, or provision of
this Lease held by a court of competent jurisdiction to be invalid, illegal, or
ineffective shall not impair, invalidate, or nullify the remainder of this
Lease, but rather the effect thereof shall be confined to the clause, sentence,
paragraph, section, or provision so held to be invalid, illegal, or ineffective,
and this Lease shall be construed as if such invalid, illegal, or ineffective
provisions had never been contained herein.
21.4    Acceptance of Surrender. No surrender to Landlord of this Lease or of
the Leased Property or any part thereof, or of any interest therein, shall be
valid or effective unless agreed to and accepted in writing by Landlord and no
act by Landlord or any representative or agent of Landlord, other than such a
written acceptance by Landlord, shall constitute an acceptance of any such
surrender.
21.5    No Merger of Title. It is expressly acknowledged and agreed that it is
the intent of the parties that there shall be no merger of this Lease or of the
leasehold estate created hereby by reason of the fact that the same Person may
acquire, own, or hold, directly or indirectly, this Lease or the leasehold
estate created hereby and the fee estate or ground landlord’s interest in the
Leased Property.
21.6    Conveyance by Landlord. If Landlord or any successor owner of all or any
portion of the Leased Property shall convey all or any portion of the Leased
Property in accordance with the terms of this Lease other than as security for a
debt, and the grantee or transferee of such of the Leased Property shall
expressly assume all obligations of Landlord hereunder with respect to such of
the Leased Property arising or accruing from and after the date of such
conveyance or transfer, then Landlord or such successor owner, as the case may
be, shall thereupon be released from all future liabilities and obligations of
Landlord under this Lease with respect to such of the Leased Property arising or
accruing from and after the date of such conveyance or other transfer and all
such future liabilities and obligations shall thereupon be binding upon the new
owner.
21.7    Quiet Enjoyment. Provided that no Event of Default shall have occurred
and be continuing, Tenant shall peaceably and quietly have, hold, and enjoy the
Leased Property for the Term, free of hindrance or molestation by Landlord or
anyone claiming by, through, or under Landlord, but subject to (a) any
encumbrance permitted to be created by Landlord hereunder, (b) liens as to
obligations of Landlord that are either not yet due or which are being contested
in good faith and by proper proceedings; provided, that the same do not
materially interfere with Tenant’s or the Management Parties’ ability to operate
the Hotels, and (c) liens that have been consented to in writing by Tenant.
Except as otherwise provided in this Lease, no failure by Landlord to comply
with the foregoing covenant shall give Tenant the right to cancel or terminate
this Lease or abate, reduce, or make a deduction from or offset against the Rent
or any other sum payable under this Lease ,or to fail to perform any other
obligation of Tenant hereunder.
21.8    Registration. Neither Tenant nor anyone on Tenant’s behalf or claiming
under Tenant shall register this Lease or any assignment or sublease against the
Leased Property. Tenant may register a notice or caveat of this Lease provided
that: (a) a copy of the Lease is not attached; (b) no financial terms are
disclosed; (c) Landlord gives its prior written approval to the notice or
caveat; and (d) Tenant pays Landlord’s reasonable costs on account of the
matter. Upon the expiration or earlier termination of the Term, Tenant shall
promptly discharge or otherwise vacate any such notice or caveat.
21.9    True Lease. The parties hereto intend that this Lease shall be treated
as a true lease for federal tax purposes.
21.10    Notices. (a) Any and all notices, demands, consents, approvals, offers,
elections, and other communications required or permitted under this Lease shall
be deemed adequately given if in writing and the same shall be delivered either
in hand, or by mail, or Federal Express or similar expedited commercial carrier,
addressed to the recipient of the notice, postpaid, and registered or certified
with return receipt requested (if by mail), or with all freight charges prepaid
(if by Federal Express or similar carrier).
(b)    All notices required or permitted to be sent hereunder shall be deemed to
have been given for all purposes of this Lease upon the date of receipt or
refusal, except that whenever under this Lease a notice is either received on a
day which is not a Business Day or is required to be delivered on or before a
specific day which is not a Business Day, the day of receipt or required
delivery shall automatically be extended to the next Business Day.
(c)    All such notices shall be addressed,
If to Landlord and/or Beneficial Owner to:


11525 N. Community House Road, Suite 100
Charlotte, North Carolina 28277
Attention: President
Facsimile No.: (980) 335-3089
Attention: General Counsel
Facsimile No.: (980) 335-3089
 
with a copy to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Jessica Mayes, Esq.
Facsimile No.: (212) 859-4000


and a copy to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Viktor Okasmaa.
Facsimile No.: (212) 728-9270




If to Tenant to:


11525 N. Community House Road, Suite 100
Charlotte, North Carolina 28277
Attention: President
Facsimile No.: (980) 335-3089
Attention: General Counsel
Facsimile No.: (980) 335-3089


with a copy to:


Fried, Frank, Harris, Shriver & Jacobson LLP
One New York Plaza
New York, New York 10004
Attention: Jessica Mayes, Esq.
Facsimile No.: (212) 859-4000


and a copy to:


Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attention: Viktor Okasmaa.
Facsimile No.: (212) 728-9270


(d)    By notice given as herein provided, the parties hereto and their
respective successors and assigns shall have the right from time to time and at
any time during the term of this Lease to change their respective addresses
effective upon receipt by the other parties of such notice and each shall have
the right to specify as its address any other address within the United States
of America or Canada.
21.11    Construction; Nonrecourse. Neither this Lease nor any provision hereof
may be changed, waived, discharged, or terminated except by an instrument in
writing signed by all the parties thereto. All the terms and provisions of this
Lease shall be binding upon and inure to the benefit of the parties hereto and
their respective permitted successors and assigns. Each term or provision of
this Lease to be performed by Tenant shall be construed as an independent
covenant and condition. Time is of the essence with respect to the exercise of
any rights of Tenant or Landlord under this Lease. In the event of any dispute
between the parties concerning this Lease, Landlord shall be entitled to an
award of attorney’s fees and costs in connection with such dispute, including,
without limitation, in connection with any suit, action, arbitration, or other
proceeding concerning such dispute. Except as otherwise set forth in this Lease,
any obligations arising prior to the expiration or sooner termination of this
Lease of Tenant (including, without limitation, any monetary, repair, and
indemnification obligations) and Landlord shall survive the expiration or sooner
termination of this Lease; provided, that each of Landlord and Tenant shall be
required to give the other Notice of any such surviving and unsatisfied
obligations within one year after the expiration or sooner termination of this
Lease. Nothing contained in this Lease shall be construed to create or impose
any liabilities or obligations and no such liabilities or obligations shall be
imposed on any of the shareholders, beneficial owners, direct or indirect,
officers, directors, trustees, employees, or agents of Landlord or Tenant for
the payment or performance of the obligations or liabilities of Landlord or
Tenant hereunder. Further, in the event Landlord shall be in default under this
Lease, and if as a consequence of such default, Tenant shall recover a money
judgment against Landlord, then such judgment shall be satisfied only out of the
proceeds of sale received upon execution of such judgment against the right,
title, and interest of Landlord in the Leased Property.
21.12    Counterparts; Headings. This Lease may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall become effective as of
the date hereof when copies hereof, which, when taken together, bear the
signatures of each of the parties hereto shall have been signed. Headings in
this Lease are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.
21.13    Applicable Law. This Lease shall be interpreted, construed, applied,
and enforced in accordance with the laws of the State of New York; provided,
that the provisions for the enforcement of Landlord’s rights and remedies
hereunder shall be governed by the laws of each of the respective jurisdictions
where the Leased Property is located to the extent necessary for the validity
and enforcement thereof.
21.14    Right to Make Agreement. Each party warrants, with respect to itself,
that neither the execution of this Lease, nor the consummation of any
transaction contemplated hereby, shall violate any provision of any law, or any
judgment, writ, injunction, order, or decree of any court or governmental
authority having jurisdiction over it; nor result in or constitute a breach or
default under any indenture, contract, or other commitment or restriction to
which it is a party or by which it is bound; nor require any consent, vote, or
approval which has not been given or taken, or at the time of the transaction
involved shall not have been given or taken. Each party covenants that it has
and will continue to have, throughout the term of this Lease and any extensions
thereof, the full right to enter into this Lease and perform its obligations
hereunder.
21.15    Disclosure of Information. (a) The parties hereto agree that the
matters set forth in this Lease and any revenue, expense, net profit, room rate,
and occupancy information provided on a Hotel by Hotel basis are strictly
confidential and each party will make every effort to ensure that the
information is not disclosed to any Person that is not an Affiliate of any party
(including the press) without the prior written consent of the other party,
except as may be required by law and as may be reasonably necessary to obtain
licenses, permits, and other public approvals necessary for the refurbishment or
operation of the Hotels, or, in connection with a Landlord financing, a sale of
a Hotel, or a sale of a Controlling Interest in Landlord or Tenant.
(b)    Notwithstanding anything to the contrary in the foregoing provisions of
this Section 21.15 or elsewhere in this Lease, any party (and any employee,
representative, or other agent of any party) may disclose to any and all
Persons, without limitation of any kind, the tax treatment and tax structure of
the transactions contemplated by this Lease and all materials of any kind
(including opinions or other tax analyses) that are provided to any party
relating to such tax treatment and tax structure; provided, that any such
information and materials shall be kept confidential to the extent necessary to
comply with any applicable securities laws. For purposes of the preceding
sentence, the tax treatment and tax structure of the transactions contemplated
by this Lease shall not be deemed to include the identity of the parties, the
location of the Leased Property, or the amount of Rent payable by Tenant
hereunder. The foregoing authorization of disclosure is retroactively effective
immediately upon commencement of the first discussions among the parties
regarding the transactions contemplated hereby, and the parties aver and affirm
that this tax disclosure authorization has been given on a date which is no
later than 30 days from the first day that any party (or any employee,
representative, or other agent of a party) first made or provided a statement as
to the potential federal income tax consequences that may result from the
transactions contemplated hereby.
(c)    The obligations of Tenant and Landlord contained in this Section 21.15
shall survive the expiration or earlier termination of this Lease.
21.16    Operating Lease. The parties hereto intend that this Lease shall be
deemed for all purposes to be an operating lease and not a capital lease.
21.17    No Joint Venture or Partnership. Landlord and Tenant intend that the
relationship created hereunder be solely that of landlord and tenant. Nothing
herein is intended to create a joint venture, partnership, tenancy-in-common, or
joint tenancy relationship between Landlord and Tenant.
21.18    Planning Act (Ontario). It is an express condition of this Lease that
the subdivision control provisions of the applicable provincial legislation be
complied with, if necessary. If such compliance is necessary, then Tenant
covenants and agrees to proceed diligently, at Tenant’s expense, to obtain the
required consent and Landlord agrees to cooperate, at Tenant’s expense, with
Tenant in bringing such application.
21.19    Distress. Notwithstanding any provision of this Lease or any provision
of any applicable legislation, none of the goods and chattels of Tenant on the
Leased Property at any time during the Term shall be exempt from levy by
distress for Rent in arrears, and Tenant waives any such exemption. If Landlord
makes any claim against the goods and chattels of Tenant by way of distress,
this provision may be pleaded as an estoppel against Tenant in any action
brought to test the right of Landlord to levy such distress.
21.20    Beneficial Owner Ratification. Beneficial Owner ratifies and confirms
that it has irrevocably authorized and directed Landlord to execute and deliver
this Lease and that such authorization and direction shall constitute Beneficial
Owner’s giving of full and sufficient authority to Landlord for Landlord to
execute and deliver this Lease. Landlord and Beneficial Owner acknowledge that
Tenant is relying on such authorization and direction and that Tenant shall not
be obliged to look further into the terms of the trust between Landlord and
Beneficial Owner.
21.21    Amendment and Restatement. The parties agree that the Original Lease
Agreement is hereby amended and restated. The parties agree that (i) the terms
and conditions of the Original Lease Agreement shall be amended as set forth
herein and, as so amended, shall be restated in their entirety, but shall be
amended only with respect to the rights, title, estates, interest, liabilities,
duties, covenants, obligations and agreements among the parties accruing from
and after the date hereof. The execution, delivery and effectiveness of this
Lease shall not constitute a waiver of any covenant, agreement or obligation
under the Original Lease Agreement, except to the extent that any such covenant,
agreement or obligation is no longer set forth herein or is modified hereby.


[SIGNATURE PAGE FOLLOWS]





IN WITNESS WHEREOF, the parties have executed this Lease as of the date above
first written.
LANDLORD:
ESA CANADA ADMINISTRATOR L.L.C., a Delaware limited liability company


By:    /s/ Jonathan S. Halkyard        
Name: Jonathan S. Halkyard
Title: Vice President and Treasurer




[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


TENANT:


ESA CANADA OPERATING LESSEE ULC, a British Columbia unlimited liability company


By:    /s/ Jonathan S. Halkyard        
    Name: Jonathan S. Halkyard
Title: Vice President and Treasurer


[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]


























BENEFICIAL OWNER:
ESA CANADA PROPERTIES
TRUST, a Delaware statutory trust


By:    /s/ Jonathan S. Halkyard        
    Name: Jonathan S. Halkyard
Title: Vice President and
    Treasurer







EXHIBIT A
LAND; MINIMUM RENT; MINIMUM RENT ALLOCATIONS
(see attached)






 
Address
Minimum Rent Through 12/31/2016
Minimum Rent – 2017
Minimum Rent – 2018
Minimum Rent -- 2019
1
141 Cooper Street, Ottawa, ON


$3,035,000.00




$3,156,000.00




$3,282,000.00




$3,413,000.00


2
3600 Steels Avenue West, Vaughan, ON


$2,400,000.00




$2,496,000.00




$2,596,000.00




$2,700,000.00


3
222 LeMarchant Road, St. Johns, NL


$1,463,000.00




$1,522,000.00




$7,461,000.00




$1,646,000.00


 
Aggregate


$6,898,000.00




$7,174,000.00




$7,461,000.00




$7,759,000.00










 
Address
Minimum Rent – 2020
Minimum Rent – 2021
Minimum Rent -- 2022
Minimum Rent -- 2023
1
141 Cooper Street, Ottawa, ON


$3,549,999.00




$3,692,000.00




$3,840,000.00




$3,994,000.00


2
3600 Steels Avenue West, Vaughan, ON


$2,808,000.00




$2,920,000.00




$3,037,000.00




$3,158,000.00


3
222 LeMarchant Road, St. Johns, NL


$1,712,000.00




$1,780,000.00




$1,851,000.00




$1,925,000.00


 
Aggregate


$8,069,000.00




$8,392,000.00




$8,728,000.00




$9,077,000.00










 
Address
Minimum Rent -- 2024
Minimum Rent – 2025
Minimum Rent – 2026
Minimum Rent – 2027
Minimum Rent -- 2028
1
141 Cooper Street, Ottawa, ON


$4,154,000.00




$4,321,000.00




$4,494,000.00




$4,673,000.00




$4,860,000.00


2
3600 Steels Avenue West, Vaughan, ON


$3,284,000.00




$3,415,000.00




$3,552,000.00




$3,694,000.00




$3,842,000.00


3
222 LeMarchant Road, St. Johns, NL


$2,002,000.00




$2,082,000.00




$2,165,000.00




$2,252,000.00




$2,342,000.00


 
Aggregate


$9,440,000.00




$9,818,000.00




$10,211,000.00




$10,619,000.00




$11,044,000.00






EXHIBIT B
INTENTIONALLY OMITTED









EXHIBIT C
PROVISIONS RELATING TO PERCENTAGE RENT


Percentage Rent for any Fiscal Year shall equal the sum of:
(a)    the product of (i) all Gross Revenues for such Fiscal Year in excess of
the Tier 1 Threshold but less than or equal to the Tier 2 Threshold and (ii) the
Tier 1 Percentage; plus
(b)    the product of (i) all Gross Revenues for such Fiscal Year in excess of
the Tier 2 Threshold but less than or equal to the Tier 3 Threshold and (ii) the
Tier 2 Percentage;
(c)    the product of (i) all Gross Revenues for such Fiscal Year in excess of
the Tier 3 Threshold and (ii) the Tier 3 Percentage.
“Tier 1 Percentage” means fifty-five percent (55%).
“Tier 1 Threshold” means C$11,520,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.
“Tier 2 Percentage” means sixty-five and one half percent (65.5%).
“Tier 2 Threshold” means C$12,550,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.
“Tier 3 Percentage” means seventy-seven and one half percent (77.5%).
“Tier 3 Threshold” means C$14,300,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.
“Thresholds” means each of the Tier 1 Threshold, the Tier 2 Threshold, and the
Tier 3 Threshold.





EXHIBIT D
TRADEMARK LICENSE AGREEMENTS


Trademark License Agreement, dated as of October 8, 2010, between ESH Strategies
Branding LLC and ESA Canada Operating Lessee Inc. (n/k/a ESA Canada Operating
Lessee ULC), as amended by that certain First Amendment to Trademark License
Agreement, dated November 30, 2012



